Exhibit 10.1

Execution Copy

 

 

 

SJW GROUP

$510,000,000

3.05% Senior Notes, Series 2019A, due November 1, 2029

3.15% Senior Notes, Series 2019B, due November 1, 2031

3.53% Senior Notes, Series 2019C, due November 1, 2039

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated October 8, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

  

HEADING

     PAGE  

SECTION 1.

  

AUTHORIZATION OF NOTES

     1  

SECTION 2.

  

SALE AND PURCHASE OF NOTES

     1  

SECTION 3.

  

CLOSING DATE; CLOSING

     2  

SECTION 4.

  

CONDITIONS TO CLOSING

     2  

Section 4.1.

  

Representations and Warranties

     2  

Section 4.2.

  

Performance; No Default

     2  

Section 4.3.

  

Compliance Certificates

     2  

Section 4.4.

  

Opinions of Counsel

     3  

Section 4.5.

  

Purchase Permitted by Applicable Law, Etc.

     3  

Section 4.6.

  

Sale of Other Notes

     3  

Section 4.7.

  

Private Placement Numbers

     3  

Section 4.8.

  

Changes in Corporate Structure, Change in Control

     3  

Section 4.9.

  

Funding Instructions

     3  

Section 4.10.

  

Consent of Holders of Other Securities

     4  

Section 4.11.

  

Proceedings and Documents

     4  

Section 4.12.

  

Governmental Authorizations, Etc.

     4  

SECTION 5.

  

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     4  

Section 5.1.

  

Organization; Power and Authority

     4  

Section 5.2.

  

Authorization, Etc.

     4  

Section 5.3.

  

Disclosure

     4  

Section 5.4.

  

Organization and Ownership of Shares of Subsidiaries

     5  

Section 5.5.

  

Financial Statements; Material Liabilities

     5  

Section 5.6.

  

Compliance with Laws, Other Instruments, Etc.

     6  

Section 5.7.

  

Governmental Authorizations, Etc.

     6  

Section 5.8.

  

Litigation; Observance of Agreements, Statutes and Orders

     6  

Section 5.9.

  

Taxes

     7  

Section 5.10.

  

Title to Property; Leases

     7  

Section 5.11.

  

Licenses, Permits, Etc.

     7  

Section 5.12.

  

Compliance with Employee Benefit Plans

     7  

Section 5.13.

  

Private Offering by the Company

     8  

Section 5.14.

  

Use of Proceeds; Margin Regulations

     8  

Section 5.15.

  

Existing Indebtedness

     9  

Section 5.16.

  

Foreign Assets Control Regulations, Etc.

     9  

Section 5.17.

  

Status under Certain Statutes

     10  

Section 5.18.

  

Environmental Matters

     10  

Section 5.19.

  

Merger Agreement

     10  

 

-i-



--------------------------------------------------------------------------------

SECTION 6.

   REPRESENTATIONS OF THE PURCHASERS      11  

Section 6.1.

  

Purchase for Investment

     11  

Section 6.2.

  

Source of Funds

     11  

Section 6.3.

  

Accredited Investor

     13  

SECTION 7.

  

INFORMATION AS TO COMPANY

     13  

Section 7.1.

  

Financial and Business Information

     13  

Section 7.2.

  

Officer’s Certificate

     15  

Section 7.3.

  

Visitation

     16  

Section 7.4.

  

Electronic Delivery

     16  

SECTION 8.

  

PAYMENT AND PREPAYMENT OF THE NOTES

     17  

Section 8.1.

  

Maturity

     17  

Section 8.2.

  

Optional Prepayments

     17  

Section 8.3.

  

Allocation of Partial Prepayments

     18  

Section 8.4.

  

Maturity; Surrender, Etc.

     19  

Section 8.5.

  

Purchase of Notes

     19  

Section 8.6.

  

Make-Whole Amount

     19  

Section 8.7.

  

Special Mandatory Prepayment

     21  

Section 8.8.

  

Offer to Prepay Notes in the Event of a Change in Control

     21  

Section 8.9.

  

Payments Due on Non-Business Days

     22  

SECTION 9.

  

AFFIRMATIVE COVENANTS

     22  

Section 9.1.

  

Compliance with Laws

     22  

Section 9.2.

  

Insurance

     23  

Section 9.3.

  

Maintenance of Properties

     23  

Section 9.4.

  

Payment of Taxes

     23  

Section 9.5.

  

Corporate Existence, Etc.

     23  

Section 9.6.

  

Books and Records

     24  

Section 9.7.

  

Maintenance of Rating

     24  

SECTION 10.

  

NEGATIVE COVENANTS

     24  

Section 10.1.

  

Merger, Consolidation, Etc.

     24  

Section 10.2.

  

Line of Business

     25  

Section 10.3.

  

Economic Sanctions, Etc.

     25  

Section 10.4.

  

Limitation on Liens

     25  

Section 10.5.

  

Total Debt to Capitalization

     27  

Section 10.6.

  

Most Favored Lender Status

     27  

Section 10.7.

  

Investments

     28  

Section 10.8.

  

Sale of Assets

     30  

Section 10.9.

  

Covenant to Secure Equally

     30  

Section 10.10.

  

Transactions with Affiliates

     31  

 

-ii-



--------------------------------------------------------------------------------

SECTION 11.

  

EVENTS OF DEFAULT

     31  

SECTION 12.

  

REMEDIES ON DEFAULT, ETC.

     33  

Section 12.1.

  

Acceleration

     33  

Section 12.2.

  

Other Remedies

     34  

Section 12.3.

  

Rescission

     34  

Section 12.4.

  

No Waivers or Election of Remedies, Expenses, Etc.

     34  

SECTION 13.

  

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

     35  

Section 13.1.

  

Registration of Notes

     35  

Section 13.2.

  

Transfer and Exchange of Notes

     35  

Section 13.3.

  

Replacement of Notes

     36  

SECTION 14.

  

PAYMENTS ON NOTES

     36  

Section 14.1.

  

Place of Payment

     36  

Section 14.2.

  

Payment by Wire Transfer

     36  

Section 14.3.

  

FATCA Information

     37  

SECTION 15.

  

EXPENSES, ETC.

     37  

Section 15.1.

  

Transaction Expenses

     37  

Section 15.2.

  

Certain Taxes

     38  

Section 15.3.

  

Survival

     38  

SECTION 16.

  

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

     38  

SECTION 17.

  

AMENDMENT AND WAIVER

     38  

Section 17.1.

  

Requirements

     38  

Section 17.2.

  

Solicitation of Holders of Notes

     39  

Section 17.3.

  

Binding Effect, Etc.

     39  

Section 17.4.

  

Notes Held by Company, Etc.

     40  

SECTION 18.

  

NOTICES

     40  

SECTION 19.

  

REPRODUCTION OF DOCUMENTS

     40  

SECTION 20.

  

CONFIDENTIAL INFORMATION

     41  

SECTION 21.

  

SUBSTITUTION OF PURCHASER

     42  

 

-iii-



--------------------------------------------------------------------------------

SECTION 22.

  

MISCELLANEOUS

     42  

Section 22.1.

  

Successors and Assigns

     42  

Section 22.2.

  

Accounting Terms: Change in GAAP

     42  

Section 22.3.

  

Severability

     43  

Section 22.4.

  

Construction, Etc

     43  

Section 22.5.

  

Counterparts

     44  

Section 22.6.

  

Governing Law

     44  

Section 22.7.

  

Jurisdiction and Process; Waiver of Jury Trial

     44  

 

-iv-



--------------------------------------------------------------------------------

Schedule A    —   

Defined Terms

Schedule 1(a)

   —   

Form of 2029 Notes

Schedule 1(b)

   —   

Form of 2031 Notes

Schedule 1(c)

   —   

Form of 2039 Notes

Schedule 3

   —   

Form of Funds Delivery Instruction Letter

Schedule 4.4(a)

   —   

Form of Opinion of Morgan, Lewis & Bockius LLP, Counsel for the Company

Schedule 4.4(b)

   —   

Form of Opinion of Special Counsel to the Purchasers

Schedule 5.3

   —   

Disclosure Materials

Schedule 5.4

   —   

Subsidiaries of the Company

Schedule 5.5

   —   

Financial Statements

Schedule 5.14

   —   

Use of Proceeds

Schedule 5.15

   —   

Existing Indebtedness

Schedule 10.4

   —   

Existing Liens

Schedule 10.6

   —   

Existing Additional Covenants

Schedule 13.2

   —   

Form of Transferee Wire Instructions

Purchaser Schedule

   —   

Information Relating to Purchasers

 

-v-



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

3.05% Senior Notes, Series 2019A, due November 1, 2029

3.15% Senior Notes, Series 2019B, due November 1, 2031

3.53% Senior Notes, Series 2019C, due November 1, 2039

October 8, 2019

To EACH OF THE PURCHASERS LISTED IN

THE PURCHASER SCHEDULE HERETO:

Ladies and Gentlemen:

SJW Group, a Delaware corporation (the “Company”), agrees with each of the
Purchasers as follows:

SECTION 1. AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of $310,000,000 aggregate
principal amount of its 3.05% Senior Notes, Series 2019A, due November 1, 2029
(the “2029 Notes”), $75,000,000 aggregate principal amount of its 3.15% Senior
Notes, Series 2019B, due November 1, 2031 (the “2031 Notes”) and $125,000,000
aggregate principal amount of its 3.53% Senior Notes, Series 2019C, due
November 1, 2039 (the “2039 Notes,” and, together with the 2029 Notes and the
2031 Notes, the “Notes”). The 2029 Notes shall be substantially in the form set
out in Schedule 1(a), the 2031 Notes shall be substantially in the form set out
in Schedule 1(b) and the 2039 Notes shall be substantially in the form set out
in Schedule 1(c). Certain capitalized and other terms used in this Agreement are
defined in Schedule A and, for purposes of this Agreement, the rules of
construction set forth in Section 22.4 shall govern.

SECTION 2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the respective principal amounts
and of the series specified opposite such Purchaser’s name in the Purchaser
Schedule at the purchase price of 100% of the principal amount thereof. The
Purchasers’ obligations hereunder are several, and not joint, obligations and no
Purchaser shall have any liability to any Person for the performance or
non-performance of any obligation by any other Purchaser hereunder.



--------------------------------------------------------------------------------

SECTION 3. CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Pillsbury Winthrop Shaw Pittman LLP, 31 West 52nd Street, New
York, New York 10019, at 10:00 a.m. New York City time, at a closing (the
“Closing”) on October 8, 2019 (the “Closing Date”). At the Closing the Company
will deliver to each Purchaser the Notes to be purchased by such Purchaser, as
set forth opposite such Purchaser’s name in the Purchaser’s Schedule, in the
form of a single Note of each series to be purchased by such Purchaser (or such
greater number of Notes in denominations of at least $100,000 as such Purchaser
may request prior to the Closing) dated the Closing Date and registered in such
Purchaser’s name (or, in each case, in the name of such Purchaser’s nominee),
against delivery by such Purchaser to the Company or its order of immediately
available funds in the amount of the purchase price therefor by wire transfer of
immediately available funds to the Company’s account in accordance with Schedule
3.

If at the Closing the Company shall fail to tender such Notes to any Purchaser
as provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to such Purchaser’s satisfaction, such
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights such Purchaser may have by
reason of such failure by the Company to tender such Notes or any of the
conditions specified in Section 4 not having been fulfilled to such Purchaser’s
satisfaction.

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing are subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

Section 4.1. Representations and Warranties. The representations and warranties
of the Company in this Agreement shall be correct at the Closing (except with
respect to representations and warranties made as of a specific date, in which
case they shall be correct as of such date).

Section 4.2. Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing. Before and
after giving effect to the issue and sale of the Notes (and the application of
the proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the Closing Date, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.8 have been fulfilled.

 

-2-



--------------------------------------------------------------------------------

(b) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate of the Secretary or Assistant Secretary of the Company, dated the
Closing Date, certifying as to (i) the resolutions attached thereto and any
other corporate proceedings relating to the authorization, execution and
delivery of the Notes and this Agreement and (ii) the Company’s organizational
documents as then in effect.

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the Closing Date
(a) from Morgan, Lewis & Bockius LLP, counsel for the Company, covering the
matters set forth in Schedule 4.4(a) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Company hereby instructs such counsel to deliver
such opinion to the Purchasers) and (b) from Pillsbury Winthrop Shaw Pittman
LLP, special counsel to the Purchasers in connection with such transactions,
substantially in the form set forth in Schedule 4.4(b) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.

Section 4.5. Purchase Permitted by Applicable Law, Etc. On the Closing Date such
Purchaser’s purchase of Notes shall (a) be permitted by the laws and regulations
of each jurisdiction to which such Purchaser is subject, without recourse to
provisions (such as Section 1405(a)(8) of the New York Insurance Law) permitting
limited investments by insurance companies without restriction as to the
character of the particular investment, (b) not violate any applicable law or
regulation (including Regulation T, U or X of the Board of Governors of the
Federal Reserve System) and (c) not subject such Purchaser to any tax, penalty
or liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the date hereof. If requested by such Purchaser,
such Purchaser shall have received an Officer’s Certificate certifying as to
such matters of fact as such Purchaser may reasonably specify to enable such
Purchaser to determine whether such purchase is so permitted.

Section 4.6. Sale of Other Notes. Contemporaneously with the Closing the Company
shall sell to each Purchaser and each Purchaser shall purchase the Notes to be
purchased by such Purchaser at the Closing as specified in the Purchaser
Schedule.

Section 4.7. Private Placement Numbers. A Private Placement Number issued by S&P
Global Market Intelligence’s CUSIP Global Services (in cooperation with the SVO)
shall have been obtained for each series of the Notes.

Section 4.8. Changes in Corporate Structure, Change in Control. The Company
shall not have changed its jurisdiction of incorporation or been a party to any
merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity and no Change in Control shall have occurred, at
any time following the date of the most recent financial statements referred to
in Schedule 5.5, except as permitted pursuant to Section 10.1 and except as
contemplated by the Merger Agreement.

Section 4.9. Funding Instructions. At least three (3) Business Days prior to the
Closing Date, each Purchaser shall have received written instructions signed by
a Responsible Officer on letterhead of the Company confirming the information
specified in Section 3 substantially in the form of Schedule 3.

 

-3-



--------------------------------------------------------------------------------

Section 4.10. Consent of Holders of Other Securities. Any consents or approvals
required to be obtained from any holder or holders of any outstanding Security
of the Company and any amendments of agreements pursuant to which any Securities
may have been issued that shall be necessary to permit the consummation of the
transactions contemplated by this Agreement shall have been obtained, and all
such consents, approvals or amendments shall be reasonably satisfactory in form
and substance to the Purchasers and special counsel to the Purchasers.

Section 4.11. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and special counsel to the Purchasers, and such Purchaser and
special counsel to the Purchasers shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
special counsel to the Purchasers may reasonably request.

Section 4.12. Governmental Authorizations, Etc. All consents, approvals and
authorizations of, notices to, and registrations, filings and declarations with,
or other actions by, any Governmental Authority required for the valid
execution, delivery or performance by the Company of this Agreement or the Notes
shall have been obtained on or before the Closing Date.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:

Section 5.1. Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.

Section 5.2. Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 5.3. Disclosure. The Company, through its agent, J.P. Morgan Securities
LLC, has made the Disclosure Documents available to each Purchaser. This
Agreement, the Memorandum, the financial statements listed in Schedule 5.5 and
the documents, certificates or other writings delivered or made available to the
Purchasers by or on behalf of the Company, or

 

-4-



--------------------------------------------------------------------------------

to which the Purchasers were directed or referred by or on behalf of the
Company, prior to September 20, 2019, in connection with the transactions
contemplated hereby and identified in Schedule 5.3 (this Agreement, the
Memorandum and such documents, certificates or other writings and such financial
statements delivered or made available to each Purchaser being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in or contemplated
by the Disclosure Documents, since December 31, 2018, there has been no change
in the financial condition, operations, business or properties of the Company or
any Subsidiary except changes that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.4. Organization and Ownership of Shares of Subsidiaries.
(a) Schedule 5.4 contains a complete and correct list of the Company’s
Subsidiaries, showing, as to each Subsidiary, the name thereof and the
jurisdiction of its organization.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary have been validly issued, are fully paid and non-assessable
and are owned by the Company free and clear of any Lien that is prohibited by
this Agreement.

(c) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.

(d) No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.15 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company.

Section 5.5. Financial Statements; Material Liabilities. (a) The Company,
through its agent, J.P. Morgan Securities LLC, has made available to each
Purchaser copies of the financial statements of the Company and its Subsidiaries
filed with the SEC and listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).

 

-5-



--------------------------------------------------------------------------------

(b) The Company and its Subsidiaries do not have any Material liabilities that
are not disclosed in or contemplated by the Disclosure Documents.

(c) The pro forma financial information included in the Disclosure Documents has
been prepared on a basis consistent with the Company’s historical financial
statements included in the Disclosure Documents (except for the pro forma
adjustments specified therein), includes all material adjustments to the
Company’s historical financial information required by Rule 11-02 of Regulation
S-X under the Securities Act and the Exchange Act to reflect the transactions
described in the notes to such financial information as of the respective dates
of such pro forma information and gives effect to assumptions made on a
reasonable basis.

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter, regulations or by-laws, shareholders
agreement or any other agreement or instrument to which the Company or any
Subsidiary is bound or by which the Company or any Subsidiary or any of their
respective properties may be bound or affected, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or any Subsidiary or (c) violate any provision of any statute or
other rule or regulation of any Governmental Authority applicable to the Company
or any Subsidiary. The representation by the Company to each Purchaser in
subsection (c) of this Section 5.6 is made in reliance upon and subject to the
accuracy of such Purchaser’s representation in Section 6.1 as to its purchase
for investment and purchaser status.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, or other action
by, any Governmental Authority (including, without limitation, any permit or
authorization issued by the California Department of Health Services and the
California Department of Water Resources) is required in connection with the
valid execution, delivery or performance by the Company of this Agreement or the
Notes, except such as may have been obtained or may be required under state
securities or blue sky laws; provided, however, that the representation by the
Company to each Purchaser in this Section 5.7 is made in reliance upon and
subject to the accuracy of such Purchaser’s representation in Section 6.1 as to
its purchase for investment and purchaser status.

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) Except as disclosed in or contemplated by the Disclosure Documents, there
are no actions, suits, investigations or proceedings pending or, to the
knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

-6-



--------------------------------------------------------------------------------

(b) Except as disclosed in or contemplated by the Disclosure Documents, neither
the Company nor any Subsidiary is (i) in default under any agreement or
instrument to which it is a party or by which it is bound, (ii) in violation of
any order, judgment, decree or ruling of any court, any arbitrator of any kind
or any Governmental Authority or (iii) in violation of any applicable law,
ordinance, rule or regulation of any Governmental Authority (including
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.9. Taxes. The Company and its Subsidiaries have filed all tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (a) the amount of which, individually or in the aggregate,
is not Material or (b) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The charges, accruals and
reserves on the books of the Company and its Subsidiaries in respect of U.S.
federal, state or other taxes for all open years, and for its current fiscal
year, are adequate. The U.S. federal income tax liabilities of the Company and
its Subsidiaries have been finally determined (whether by reason of completed
audits or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended December 31, 2014.

Section 5.10. Title to Property; Leases. The Company and its Subsidiaries have
good and sufficient title to their respective Material properties, including all
such properties reflected in the most recent audited balance sheet referred to
in Section 5.5 or purported to have been acquired by the Company or any
Subsidiary after such date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement, except for those defects in title and Liens that, individually
or in the aggregate, would not have a Material Adverse Effect. All Material
leases are valid and subsisting and are in full force and effect in all material
respects.

Section 5.11. Licenses, Permits, Etc. The Company and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that individually or in the aggregate are Material, without known
conflict with the rights of others, except for those conflicts that,
individually or in the aggregate, would not have a Material Adverse Effect.

Section 5.12. Compliance with Employee Benefit Plans. (a) The Company and each
ERISA Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in Section 3 of ERISA), and no event, transaction or condition has occurred or
exists that would, individually or in the aggregate, reasonably be expected to
result in the incurrence of any such liability by the Company or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of the Company or any ERISA Affiliate, in either case pursuant to Title I
or IV of ERISA or to Section 430(k) of the Code or to any such penalty or excise
tax provisions under the Code or federal law or Section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.

 

-7-



--------------------------------------------------------------------------------

(b) As of January 1, 2019, the present value of the aggregate benefit
liabilities under each of the Plans (other than Multiemployer Plans), determined
as of the end of such Plan’s most recently ended plan year on the basis of the
actuarial assumptions specified for funding purposes in such Plan’s most recent
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Plan allocable to such benefit liabilities by an amount that
would reasonably be expected to have a Material Adverse Effect. The term
“benefit liabilities” has the meaning specified in Section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in
Sections 3(26) and 3(27) of ERISA, respectively.

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) As of January 1, 2019, the expected postretirement benefit obligation
(determined as of the last day of the Company’s most recently ended fiscal year
in accordance with Financial Accounting Standards Board Accounting Standards
Codification Topic 715-60, without regard to liabilities attributable to
continuation coverage mandated by Section 4980B of the Code) of the Company and
its Subsidiaries is not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes at the Closing will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

(f) The Company and its Subsidiaries do not have any Non-U.S. Plans.

Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 75 other Institutional Investors, each of
which has been offered the Notes at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of Section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder as set forth in Schedule 5.14. No
part of the proceeds from the sale of the Notes hereunder will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of

 

-8-



--------------------------------------------------------------------------------

the Federal Reserve System (12 CFR 221), or for the purpose of buying or
carrying or trading in any Securities under such circumstances as to involve the
Company in a violation of Regulation X of said Board (12 CFR 224) or to involve
any broker or dealer in a violation of Regulation T of said Board (12 CFR 220).
Margin stock does not constitute more than 25% of the value of the consolidated
assets of the Company and its Subsidiaries and the Company does not have any
present intention that margin stock will constitute more than 25% of the value
of such assets. As used in this Section, the terms “margin stock” and “purpose
of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

Section 5.15. Existing Indebtedness. (a) Except as described therein, Schedule
5.15 sets forth a complete and correct list of all outstanding Indebtedness of
the Company and its Subsidiaries as of the date indicated in such Schedule 5.15
(including descriptions of the obligors and obligees, principal amounts
outstanding, any collateral therefor and any Guaranty thereof), since which date
there has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Indebtedness of the Company or its
Subsidiaries, except to the extent that the Company increases the amount of
Indebtedness under the Credit Agreements dated as of June 1, 2016 (A) among SJW
Group, SJW Land Company and JPMorgan Chase Bank, N.A., (B) among SJWTX, Inc., as
Borrower, SJW Group, as Guarantor, and JPMorgan Chase Bank, N.A., and
(C) between San Jose Water Company and JPMorgan Chase Bank, N.A., including any
renewals, extensions or modifications thereto (not to exceed $15,000,000 in the
aggregate thereunder) between such date and the Closing Date. Neither the
Company nor any Subsidiary is in default and no waiver of default is currently
in effect in the payment of any principal or interest on any Indebtedness of the
Company or such Subsidiary and no event or condition exists with respect to any
Indebtedness of the Company or any Subsidiary that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

(b) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including its charter or any other organizational document) which
limits the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Company, except as disclosed in Schedule 5.15.

Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the Company
nor any Controlled Entity (i) is a Blocked Person, (ii) has been notified that
its name appears or may in the future appear on a State Sanctions List or
(iii) is a target of sanctions that have been imposed by the United Nations or
the European Union.

(b) Neither the Company nor any Controlled Entity (i) has violated, been found
in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.

 

-9-



--------------------------------------------------------------------------------

(c) No part of the proceeds from the sale of the Notes hereunder:

(i) constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;

(ii) will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or

(iii) will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case that would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.

(d) The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.

Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940,
the Public Utility Holding Company Act of 2005, the ICC Termination Act of 1995,
or the Federal Power Act.

Section 5.18. Environmental Matters. Neither the Company nor any Subsidiary is
in violation of any applicable federal, state or local laws, statutes, rules,
regulations or ordinances relating to public health, safety or the environment,
including, without limitation, relating to releases, discharges, emissions or
disposal to air, water, land or ground water, to the withdrawal or use of ground
water, to the use, handling or disposal of polychlorinated biphenyls (PCBs),
asbestos or urea formaldehyde, to the treatment, storage, disposal or management
of hazardous substances (including, without limitation, petroleum, crude oil or
any fraction thereof, or other hydrocarbons), pollutants or contaminants, to
exposure to toxic, hazardous or other controlled, prohibited or regulated
substances which violation could, individually or in the aggregate, have a
Material Adverse Effect. Neither the Company nor any Subsidiary has any
liability or class of liability under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Section 9601 et
seq.), or the Resource Conservation and Recovery Act of 1976, as amended (42
U.S.C. Section 6901 et seq.).

Section 5.19. Merger Agreement. The Company has no reason to believe that the
representations and warranties of Connecticut Water Service, Inc. contained in
the Merger Agreement are untrue in any material respect.

 

-10-



--------------------------------------------------------------------------------

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes under the Securities Act or list
the Notes on any national securities exchange.

Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account and that therefore the Source is
not and does not include “plan assets” as defined in Section 3(42) of ERISA; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this Section 6.2(c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

 

-11-



--------------------------------------------------------------------------------

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a Person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
has been disclosed to the Company in writing pursuant to this Section 6.2(d) and
(ii) either (A) the names of any employee benefit plans whose assets in the
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization, represent 10% or more of the assets of such
investment fund, have been disclosed to the Company in writing pursuant to this
Section 6.2(d) or (B) based upon the list of affiliates (as defined in Part
VI(c) of the QPAM Exemption) provided to the Purchasers by the Company, the
conditions of Part I(a) of the QPAM Exemption are satisfied; or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this Section 6.2(e); or

(f) the Source is a governmental plan that is covered neither by ERISA nor
Section 4975 of the Code and neither the purchase of, nor the subsequent holding
of, the Notes will result in, arise from, constitute or involve a transaction
that is prohibited under applicable state or local law; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this Section 6.2(g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA and not subject to Section 4975 of the
Code.

 

-12-



--------------------------------------------------------------------------------

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Sections 3(3), 3(32) and 3(17) of ERISA, respectively.

Section 6.3. Accredited Investor. Each Purchaser severally represents that it is
an “accredited investor” as such term is defined in Regulation D promulgated
pursuant to the Securities Act.

SECTION 7. INFORMATION AS TO COMPANY.

Section 7.1. Financial and Business Information. The Company shall deliver to
each holder of a Note that is an Institutional Investor:

(a) Quarterly Statements — within sixty (60) days (or such shorter period as is
the earlier of (x) 15 days greater than the period applicable to the filing of
the Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments;

(b) Annual Statements — within one hundred five (105) days (or such shorter
period as is the earlier of (x) 15 days greater than the period applicable to
the filing of the Company’s Annual Report on Form 10-K (the “Form 10-K”) with
the SEC regardless of whether the Company is subject to the filing requirements
thereof and (y) the date by which such financial statements are required to be
delivered under any Material Credit Facility or the date on which such
corresponding financial statements are delivered under any Material Credit
Facility if such delivery occurs earlier than such required delivery date) after
the end of each fiscal year of the Company, duplicate copies of

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

 

-13-



--------------------------------------------------------------------------------

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice, proxy statement or similar
document sent by the Company or any Subsidiary to its public Securities holders
generally, and (ii) each regular or periodic report, each registration statement
that shall have become effective (without exhibits except as expressly requested
by such holder), and each final prospectus and all amendments thereto filed by
the Company or any Subsidiary with the SEC;

(d) Notice of Default or Event of Default — promptly, and in any event within
five (5) Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default, a written notice specifying the
nature and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;

(e) Employee Benefits Matters — promptly, and in any event within ten (10) days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof that would reasonably be expected to have a Material Adverse Effect;

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan;

 

-14-



--------------------------------------------------------------------------------

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect; or

(iv) receipt of notice of the imposition of a Material financial penalty (which
for this purpose shall mean any tax, penalty or other liability, whether by way
of indemnity or otherwise) with respect to one or more Non-U.S. Plans;

(f) Resignation or Replacement of Auditors — within ten (10) days following the
date on which the Company’s auditors resign or the Company elects to change
auditors, as the case may be, notification thereof, together with such further
information as the Required Holders may request;

(g) Ratings Confirmation — if, at any time, no credit rating from a Rating
Agency of the Company is publicly available (free of charge), within thirty
(30) days of the Company receiving written notice from a holder of a Note that
is an Institutional Investor that a credit rating from a Rating Agency for the
Company is no longer publicly available (free of charge), a letter of a Rating
Agency confirming the credit rating of the Company, which shall be provided to
each holder of a Note that is an Institutional Investor at least annually so
long as no credit rating from a Rating Agency of the Company is publicly
available (free of charge); and

(h) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including actual
copies of the Form 10-Q and the Form 10-K) or relating to the ability of the
Company to perform its obligations hereunder and under the Notes as from time to
time may be reasonably requested by any such holder of a Note.

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer:

(a) Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Section 10 during the quarterly or annual
period covered by the financial statements then being furnished (including with
respect to each such provision that involves mathematical calculations, the
information from such financial statements that is required to perform such
calculations) and detailed calculations of the maximum or minimum amount, ratio
or percentage, as the case may be, permissible under the terms of such Section,
and the calculation of the amount, ratio or percentage then in existence. In

 

-15-



--------------------------------------------------------------------------------

the event that the Company or any Subsidiary has made an election to measure any
financial liability using fair value (which election is being disregarded for
purposes of determining compliance with this Agreement pursuant to Section 22.2)
as to the period covered by any such financial statement, such Senior Financial
Officer’s certificate as to such period shall include a reconciliation from GAAP
with respect to such election; and

(b) Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the financial statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action the Company shall have
taken or proposes to take with respect thereto.

Section 7.3. Visitation. The Company shall permit the representatives of each
holder of a Note that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; provided, that such visits shall not occur more frequently
than once per calendar year; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be reasonably
requested.

Section 7.4. Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be delivered by the Company pursuant to Sections 7.1(a), (b),
(c), (d), (e), (f) or (g) and Section 7.2 shall be deemed to have been delivered
if the Company satisfies any of the following requirements with respect thereto:

(a) such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
and any other information required under Section 7.1(c), (d), (e), (f) or
(g) are delivered to each holder of a Note by e-mail at the e-mail address set
forth in such holder’s Purchaser Schedule or as communicated from time to time
in a separate writing delivered to the Company;

 

-16-



--------------------------------------------------------------------------------

(b) the Company shall have timely filed such Form 10–Q or Form 10–K, satisfying
the requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with
the SEC on EDGAR and shall have made such form and the related Officer’s
Certificate satisfying the requirements of Section 7.2 available on its home
page on the internet, which is located at https://www.sjwgroup.com as of the
date of this Agreement;

(c) such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate(s) satisfying the requirements
of Section 7.2 and any other information required under Section 7.1(c), (d),
(e), (f) or (g) are timely posted by or on behalf of the Company on IntraLinks
or on any other similar website to which each holder of Notes has free access;
or

(d) the Company shall have timely filed any of the items referred to in
Section 7.1(c) or (f) with the SEC on EDGAR and shall have made such items
available on its home page on the internet or on IntraLinks or on any other
similar website to which each holder of Notes has free access (including, for
the avoidance of doubt, with respect to Section 7.1(f), the filing of a Current
Report on Form 8-K prepared in accordance with the requirements of Form 8-K for
disclosing the resignation or replacement of auditors);

provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that in the case of any of
clauses (b), (c) or (d), the Company shall give each holder of a Note written
notice within the required time period, which may be by e-mail or in accordance
with Section 18, of such posting or filing in connection with each delivery,
provided further, that upon request of any holder to receive paper copies of
such forms, financial statements, other information and Officer’s Certificates
or to receive them by e-mail, the Company will promptly e-mail them or deliver
such paper copies, as the case may be, to such holder.

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of each Note shall be due and payable on the Maturity Date thereof.

Section 8.2. Optional Prepayments. (a) The Company may, at its option, upon
notice as provided in this Section 8.2(a), prepay at any time prior to, in the
case of the 2029 Notes, August 1, 2029 (three months prior to the Maturity Date
of the 2029 Notes)(the “2029 Notes Par Call Date”), in the case of the 2031
Notes, August 1, 2031 (three months prior to the Maturity Date of the 2031
Notes)(the “2031 Notes Par Call Date”) and in the case of the 2039 Notes,
August 1, 2039 (three months prior to the Maturity Date of the 2039 Notes)(the
“2039 Notes Par Call Date” and, together with the 2029 Notes Par Call Date and
the 2031 Notes Par Call Date, the “Par Call Date”), all, or from time to time
any part of the Notes of the related series, in an amount not less than $100,000
in aggregate principal amount of the Notes of such series in the case of a

 

-17-



--------------------------------------------------------------------------------

partial prepayment, at 100% of the principal amount so prepaid, together with
accrued and unpaid interest thereon to the date of such prepayment, and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes of such series
written notice of each optional prepayment under this Section 8.2(a) not less
than ten (10) days and not more than sixty (60) days prior to the date fixed for
such prepayment unless the Company and the Required Holders agree to another
time period pursuant to Section 17. Each such notice shall specify such date
(which shall be a Business Day), the aggregate principal amount of the Notes of
such series to be prepaid on such date, the principal amount of each Note of
such series held by such holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. Two
(2) Business Days prior to such prepayment, the Company shall deliver to each
holder of Notes of such series a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

(b) The Company may also, at its option, upon notice as provided in this
Section 8.2(b), prepay at any time on or after the applicable Par Call Date all,
or from time to time any part of the Notes of the related series, in an amount
not less than $100,000 in aggregate principal amount of the Notes of such series
in the case of a partial prepayment, at 100% of the principal amount so prepaid,
together with accrued and unpaid interest thereon to the date of such
prepayment. The Company will give each holder of Notes of such series written
notice of each optional prepayment under this Section 8.2(b) not less than ten
(10) days and not more than sixty (60) days prior to the date fixed for such
prepayment unless the Company and the Required Holders agree to another time
period pursuant to Section 17. Each such notice shall specify such date (which
shall be a Business Day), the aggregate principal amount of the Notes of such
series to be prepaid on such date, the principal amount of each Note of such
series held by such holder to be prepaid (determined in accordance with
Section 8.3) and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid.

Section 8.3. Allocation of Partial Prepayments.

(a) In the case of each partial prepayment of the Notes of any series pursuant
to Section 8.2, the principal amount of the Notes of such series to be prepaid
shall be allocated among all of the Notes of such series at the time outstanding
in proportion, as nearly as practicable, to the respective unpaid principal
amounts thereof not theretofore called for prepayment.

(b) Notwithstanding anything contained in Section 8 to the contrary, if and so
long as any Event of Default described in Sections 11(a), 11(b), 11(g), 11(h) or
11(i) shall have occurred and be continuing, any partial prepayment of the Notes
pursuant to Section 8.2 shall be allocated among all of the Notes of all series
at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof.

 

-18-



--------------------------------------------------------------------------------

Section 8.4. Maturity; Surrender, Etc In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment,
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

Section 8.5. Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes of a series except (a) upon the payment
or prepayment of the Notes of such series in accordance with this Agreement and
the Notes of such series or (b) pursuant to an offer to purchase made by the
Company or an Affiliate pro rata to the holders of all Notes of such series at
the time outstanding upon the same terms and conditions, provided, that if and
so long as any Event of Default described in Sections 11(a), 11(b), 11(g), 11(h)
or 11(i) shall have occurred and be continuing, such written offer shall be made
pro rata to the holders of all Notes of all series outstanding upon the same
terms and conditions. Any such offer shall provide each holder with sufficient
information to enable it to make an informed decision with respect to such
offer, and shall remain open for at least fifteen (15) Business Days. If the
holders of more than 10% of the principal amount of the Notes of such series
then outstanding accept such offer, the Company shall promptly notify the
remaining holders of Notes of such series of such fact and the expiration date
for the acceptance by holders of Notes of such series of such offer shall be
extended by the number of days necessary to give each such remaining holder of
Notes of such series at least five (5) Business Days from its receipt of such
notice to accept such offer. The Company will promptly cancel all Notes acquired
by it or any Affiliate pursuant to any payment, prepayment or purchase of Notes
pursuant to this Agreement and no Notes of such series may be issued in
substitution or exchange for any such Notes.

Section 8.6. Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note or any part or
portion thereof, an amount equal to the excess, if any, of the Discounted Value
of the Remaining Scheduled Payments with respect to the Called Principal of such
Note over the amount of such Called Principal, provided that the Make-Whole
Amount may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

-19-



--------------------------------------------------------------------------------

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% (50 basis points) plus (b) the yield to maturity implied by
the “Ask Yield(s)” reported as of 10:00 a.m. (New York City time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PX1” (or such other display as may
replace Page PX1) on Bloomberg Financial Markets for the most recently issued
actively traded on-the-run U.S. Treasury securities (“Reported”) having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there are no such U.S. Treasury securities Reported having a
maturity equal to such Remaining Average Life, then such implied yield to
maturity will be determined by (i) converting U.S. Treasury bill quotations to
bond equivalent yields in accordance with accepted financial practice and
(ii) interpolating linearly between the “Ask Yields” Reported for the applicable
most recently issued actively traded on-the-run U.S. Treasury securities with
the maturities (1) closest to and greater than such Remaining Average Life and
(2) closest to and less than such Remaining Average Life. The Reinvestment Yield
shall be rounded to the number of decimal places as appears in the interest rate
of the applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
(50 basis points) plus (y) the yield to maturity implied by the U.S. Treasury
constant maturity yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (or any comparable successor publication) for the U.S. Treasury constant
maturity having a term equal to the Remaining Average Life of such Called
Principal as of such Settlement Date. If there is no such U.S. Treasury constant
maturity having a term equal to such Remaining Average Life, such implied yield
to maturity will be determined by interpolating linearly between (1) the U.S.
Treasury constant maturity so reported with the term closest to and greater than
such Remaining Average Life and (2) the U.S. Treasury constant maturity so
reported with the term closest to and less than such Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under such Note, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.

 

-20-



--------------------------------------------------------------------------------

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7. Special Mandatory Prepayment. The Company shall, not later than
five (5) Business Days after the earlier to occur of (a) the date on which the
Merger Agreement is terminated without prior or concurrent consummation of the
Merger and (b) the date that is the one-year anniversary of the Closing, if the
Merger has not been consummated on or prior to such date, give written notice
(the “Mandatory Prepayment Notice”) of such circumstances to each holder of the
Notes. The Mandatory Prepayment Notice shall (i) describe the foregoing facts
and circumstances, as applicable, (ii) make reference to this Section 8.7 and
the obligation of the Company to mandatorily prepay all of the outstanding Notes
in full at a price equal to 100% of the outstanding principal amount of the
Notes, together with accrued and unpaid interest thereon to the date of such
prepayment and a prepayment fee equal to 1.0% of the principal amount of the
Notes so prepaid (the “Prepayment Settlement Amount”), and (iii) specify a date
(which shall be a Business Day) for such prepayment (the “Mandatory Prepayment
Date”), which date shall not be less than five (5) Business Days nor more than
thirty (30) Business Days after the date of the Mandatory Prepayment Notice. The
Mandatory Prepayment Notice shall be accompanied by a certificate of a Senior
Financial Officer setting forth the principal amount, accrued and unpaid
interest and Prepayment Settlement Amount payable to each holder in connection
with such prepayment. On the Mandatory Prepayment Date, the aggregate principal
amount of all Notes, together with accrued and unpaid interest thereon and the
Prepayment Settlement Amount shall become due and payable.

Section 8.8. Offer to Prepay Notes in the Event of a Change in Control.

(a) Notice of Change in Control. The Company will, within five (5) Business Days
after the Company has knowledge of the occurrence of a Change in Control, give
written notice of such Change in Control to each holder of record of the Notes
(determined as of the date of such notice). Such notice shall contain and
constitute an offer to prepay Notes as described in Section 8.8(b) and shall be
accompanied by the certificate described in Section 8.8(e).

(b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
Section 8.8(a) shall be an offer to each holder to prepay, on a date specified
in such offer (the “Change in Control Proposed Prepayment Date”), in accordance
with and subject to this Section 8.8, all, but not less than all, of the Notes
held by such holder. Such Change in Control Proposed Prepayment Date shall be a
Business Day not less than thirty (30) days and not more than sixty (60) days
after the date of such offer (or if the Change in Control Proposed Prepayment
Date shall not be specified in such offer, the Change in Control Proposed
Prepayment Date shall be the Business Day nearest to the 30th day after the date
of such offer).

 

-21-



--------------------------------------------------------------------------------

(c) Acceptance; Rejection. A holder of Notes may accept or reject the offer to
prepay all, but not less than all, of the Notes held by such holder made
pursuant to this Section 8.8 by causing a notice of such acceptance or rejection
to be delivered to the Company at least five (5) Business Days prior to the
Change in Control Proposed Prepayment Date. A failure by a holder of Notes to so
respond to an offer to prepay made pursuant to this Section 8.8 or an attempt by
such holder to accept the offer other than with respect to all Notes held by
such holder shall be deemed to constitute a rejection of such offer by such
holder.

(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.8 shall be at 100% of the principal amount of such Notes, together
with accrued and unpaid interest on such Notes accrued to the date of prepayment
but without any Make-Whole Amount. The prepayment shall be made on the Change in
Control Proposed Prepayment Date.

(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying (i) the Change in
Control Proposed Prepayment Date, (ii) that such offer is made pursuant to this
Section 8.8 and that failure by a holder to respond to such offer by the
deadline established in Section 8.8(c) or to accept such offer with respect to
all, but not less than all, of the Notes held by it shall result in such offer
to such holder being deemed rejected, (iii) the principal amount of each Note
held by such holder offered to be prepaid, (iv) the interest that would be due
on each Note held by such holder offered to be prepaid, accrued to the Change in
Control Proposed Prepayment Date, (v) that no Make-Whole Amount is payable in
connection with such prepayment, (vi) that the conditions of this Section 8.8
have been fulfilled and (vii) in reasonable detail, the nature and date of the
Change in Control.

Section 8.9. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) except as set forth in clause
(y), any payment of interest on any Note that is due on a date that is not a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

SECTION 9. AFFIRMATIVE COVENANTS.

The Company covenants that, so long as any of the Notes are outstanding:

Section 9.1. Compliance with Laws. Without limiting Section 10.3, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is subject
(including the Occupational Safety and Health Act of 1970, as amended, ERISA,
Environmental Laws, the USA PATRIOT Act and the other laws

 

-22-



--------------------------------------------------------------------------------

and regulations that are referred to in Section 5.16) and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 9.2. Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.

Section 9.3. Maintenance of Properties. The Company will, and will cause each of
its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section 9.3
shall not prevent the Company or any Subsidiary from discontinuing the operation
and the maintenance of any of its properties if such discontinuance is desirable
in the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 9.4. Payment of Taxes. The Company will, and will cause each of its
Subsidiaries to, file all tax returns required to be filed in any jurisdiction
and to pay and discharge all taxes shown to be due and payable on such returns
and all other taxes, assessments, governmental charges or levies payable by any
of them, to the extent the same have become due and payable and before they have
become delinquent, provided that neither the Company nor any Subsidiary need pay
any such tax, assessment, charge or levy if (i) the amount, applicability or
validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (ii) the nonpayment of all such
taxes, assessments, charges and levies would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 9.5. Corporate Existence, Etc. Subject to Section 10.1, the Company will
at all times preserve and keep its corporate existence in full force and effect.
Subject to Sections 10.1 and 10.8, the Company will at all times preserve and
keep in full force and effect the corporate (or equivalent) existence of each of
its Subsidiaries (unless merged into the Company or a Wholly-Owned Subsidiary)
and all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
would not, individually or in the aggregate, have a Material Adverse Effect.

 

-23-



--------------------------------------------------------------------------------

Section 9.6. Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP in all material respects and all applicable requirements of any
Governmental Authority having legal or regulatory jurisdiction over the Company
or such Subsidiary, as the case may be. The Company will, and will cause each of
its Subsidiaries to, keep books, records and accounts which, in reasonable
detail, accurately reflect all transactions and dispositions of assets. The
Company and its Subsidiaries have devised a system of internal accounting
controls sufficient to provide reasonable assurances that their respective
books, records, and accounts accurately reflect all transactions and
dispositions of assets and the Company will, and will cause each of its
Subsidiaries to, continue to maintain such system.

Section 9.7. Maintenance of Rating. The Company will use commercially reasonable
efforts to (a) obtain a credit rating for the Company by at least one Rating
Agency no later than December 31, 2019 and (b) cause the Company to be rated by
at least one Rating Agency continuously so long as any Notes are outstanding.

SECTION 10. NEGATIVE COVENANTS.

The Company covenants that, so long as any of the Notes are outstanding:

Section 10.1. Merger, Consolidation, Etc. The Company will not, and will not
permit any Water Subsidiary to, consolidate with or merge with any other Person
or convey, transfer or lease all or substantially all of its assets in a single
transaction or series of transactions to any Person unless:

(a) any Water Subsidiary may merge or consolidate with or into the Company;
provided that the Company is the continuing or surviving corporation;

(b) any Water Subsidiary may merge or consolidate with or into a Wholly Owned
Subsidiary; provided that such Wholly Owned Subsidiary is the continuing or
surviving corporation;

(c) the Company may consolidate or merge with any other corporation if (A) (i)
the Company shall be the continuing or surviving corporation or (ii) the
continuing or surviving corporation is a solvent corporation duly organized and
existing under the laws of any state of the United States of America or the
District of Columbia, with substantially all of its assets located and
substantially all of its operations conducted within the United States of
America, and such continuing or surviving corporation expressly assumes, by a
written agreement satisfactory in form and substance to the Required Holders
(which agreement may require, in connection with such assumption, the delivery
of such opinions of counsel as the Required Holders may require), the
obligations of the Company under this Agreement and the Notes, including all
covenants contained herein and therein, and such successor or acquiring entity
shall succeed to and be substituted for the Company with the same effect as if
it had been named herein as a party hereto and (B) no Default or Event of
Default exists before or after such merger or consolidation; and

 

-24-



--------------------------------------------------------------------------------

(d) any Water Subsidiary may merge or consolidate with any other Person;
provided that, immediately after giving effect to such merger or consolidation
(I) a Subsidiary of which the Company owns directly or indirectly at least 95%
of the Voting Stock thereof shall be the continuing or surviving Person and
(II) no Default or Event of Default exists before or after such merger or
consolidation.

No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation from its liability under this Agreement or the Notes.

Section 10.2. Line of Business. Neither the Company nor any Water Subsidiary
will engage in any business if, as a result, the general nature of the business
(including but not limited to water reclamation and sewage treatment) in which
the Company and its Subsidiaries, taken as a whole, would then be engaged in
would be substantially changed from the general nature of the business engaged
in by the Company and its Subsidiaries, taken as a whole, as of the Closing.

Section 10.3. Economic Sanctions, Etc. The Company will not, and will not permit
any Controlled Entity to, (a) become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or (b) directly
or indirectly have any investment in or engage in any dealing or transaction
(including any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (i) would
cause any holder or any affiliate of such holder to be in violation of, or
subject to sanctions under, any law or regulation applicable to such holder, or
(ii) is prohibited by or subject to sanctions under any U.S. Economic Sanctions
Laws.

Section 10.4. Limitation on Liens. The Company will not, and will not permit any
Water Subsidiary to, create or incur, or suffer to be incurred or to exist, any
Lien on its or their property or assets, whether now owned or hereafter
acquired, or upon any income or profits therefrom, or transfer any property for
the purpose of subjecting the same to the payment of obligations in priority to
the payment of its or their general creditors, or acquire or agree to acquire,
or permit any Water Subsidiary to acquire, any property or assets upon
conditional sales agreements or other title retention devices, without making
effective provisions whereby all of the Notes shall be directly secured equally
and ratably with all of the other obligations secured thereby (and providing to
the holders of the Notes an opinion satisfactory in form and substance to the
holders of the Notes from counsel satisfactory to the holders of the Notes to
the effect that the Notes are so secured) except:

(a) Liens for property taxes and assessments or governmental charges or levies
and Liens securing claims or demands of mechanics and materialmen, provided that
payment thereof is not at the time required by Section 9.4;

(b) Liens of or resulting from any judgment or award, the time for the appeal or
petition for rehearing of which shall not have expired, or in respect of which
the Company or a Subsidiary shall at any time in good faith be prosecuting an
appeal or proceeding for a review and in respect of which a stay of execution
pending such appeal or proceeding for review shall have been secured;

 

-25-



--------------------------------------------------------------------------------

(c) Liens incidental to the conduct of business or the ownership of properties
and assets (including but not limited to warehousemen’s and attorneys’ liens and
statutory landlords’ liens) and specific Liens including but not limited to
pledges of Securities to secure deposits, and other Liens incurred in the
ordinary course of business and not in connection with the borrowing of money;
provided in each case the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate actions or proceedings the effect
of which is to stay or prevent enforcement of such Lien;

(d) minor survey exceptions or minor encumbrances, easements or reservations, or
rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, which are
necessary for the conduct of the activities of the Company and its Subsidiaries
or which customarily exist on properties of corporations or other business
entities engaged in similar activities and similarly situated and which do not
in any event, individually or in the aggregate, materially impair their use in
the operation of the business of the Company and its Subsidiaries;

(e) Liens existing on fixed assets at the time of acquisition thereof by the
Company or a Subsidiary or Liens existing on fixed assets owned by a business
entity at the time such entity is acquired by the Company or a Subsidiary;
provided that (i) any such Lien shall attach only to the fixed assets so
acquired or to the fixed assets owned by the business entity so acquired, as the
case may be, (ii) the Lien and the Indebtedness secured thereby shall not have
been incurred in contemplation of the acquisition, and (iii) all Indebtedness
secured by any such Lien shall have been incurred within the applicable
limitations of Section 10.5;

(f) in the event of a consolidation or merger of the Company in compliance with
Section 10.1(c) where the surviving corporation is not the Company (the
surviving corporation being the “Acquiring Corporation”), Liens existing on
assets of the Acquiring Corporation and its subsidiaries at the time of the
consolidation or merger, as the case may be, so long as (i) the Lien shall
attach only to the assets to which the Lien was attached at the time of the
consolidation or merger, and (ii) the Lien and the Indebtedness secured thereby
shall not have been incurred in contemplation of such consolidation or merger;

(g) Liens securing Indebtedness of a Subsidiary to a Water Subsidiary or the
Company;

(h) Liens existing as of the Closing Date and set forth on Schedule 10.4;

(i) Liens incurred after the Closing Date given to secure the payment of the
purchase price incurred in connection with the acquisition of fixed assets
useful and intended to be used in carrying on the business of the Company or a
Subsidiary, including Finance Leases; provided that (i) the Lien shall attach
solely to the fixed assets purchased, (ii) at the time of acquisition of such
fixed assets, the aggregate amount remaining unpaid on all Indebtedness secured
by Liens on such fixed assets whether or not assumed by the Company or a
Subsidiary shall not exceed an amount equal to 100% of the lesser of the

 

-26-



--------------------------------------------------------------------------------

total purchase price or fair market value at the time of acquisition of such
fixed assets (as determined in good faith by the Board of Directors of the
Company), (iii) the aggregate of all amounts so financed outstanding at any time
on and after the Closing Date by the Company and its Subsidiaries shall not
exceed the greater of (A) $20,000,000 or (B) 10% of Consolidated Net Worth, and
(iv) all such Indebtedness shall have been incurred within the applicable
limitations provided in Section 10.5;

(j) Liens on the property of San Jose Water Company securing its mortgage bonds
issued pursuant to a mortgage bond indenture or other governing instrument;
provided, that (A) such mortgage bond indenture or governing instrument shall
have been consented to in writing by the Required Holders and (B) provision
shall have been made concurrently with the issuance of any such mortgage bonds
for the Notes to be equally and ratably secured by the Lien securing such
mortgage bonds;

(k) Liens incurred after the consummation of the Merger on the respective
property of The Maine Water Company and The Heritage Village Water Company
securing its respective mortgage bonds issued pursuant to a mortgage bond
indenture or other governing instrument; provided that the Indebtedness secured
by such Liens incurred under this clause (k) shall not exceed $20,000,000 in the
aggregate and at any one time outstanding; and

(l) renewals and extensions of Liens permitted pursuant to clauses (a) through
(k) of this Section 10.4 given to secure the renewal, extension or replacement
of the Indebtedness secured thereby without increase in the principal amount of
such Indebtedness outstanding at the time of such renewal, extension or
replacement, which Liens attach solely to the property theretofore securing such
Indebtedness.

Section 10.5. Total Debt to Capitalization. The Company will not permit, at any
time, Total Debt to exceed 70% of Capitalization.

Section 10.6. Most Favored Lender Status. (a) Subject to Section 10.6(b), if at
any time the Company is party to or shall enter into any Material Credit
Facility (or any amendment to any Material Credit Facility), which Material
Credit Facility includes any financial covenant (however expressed, including,
without limitation, as a ratio, as a fixed threshold, as an event of default, or
as a mandatory prepayment provision), in any event that is not otherwise
included in this Agreement or that would be more beneficial to the holders of
Notes than the relevant similar covenant or like provisions contained in this
Agreement (any such financial covenant, an “Additional Covenant”), then the
Company shall, within 30 days after entering into such Material Credit Facility
(or any amendment to any Material Credit Facility), provide notice thereof to
the holders of Notes, which notice shall refer specifically to this Section 10.6
and describe in reasonable detail any such Additional Covenant. Unless waived in
writing by the Required Holders within two Business Days of the holders’ receipt
of such notice, each such Additional Covenant set forth in such notice shall be
deemed incorporated by reference into this Agreement, mutatis mutandis, as if
set forth fully herein effective as of the date when such Additional Covenant
became effective under the applicable Material Credit Facility. Notwithstanding
the foregoing, the holders of the Notes acknowledge notice of the Additional
Covenants disclosed in Schedule 10.6 (the “Existing Additional Covenants”) and
that such Existing Additional Covenants are deemed incorporated by reference
into this Agreement, mutatis mutandis, as if fully set forth herein.

 

-27-



--------------------------------------------------------------------------------

(b) Provided that no Default or Event of Default shall have occurred and be
continuing, any Additional Covenant (including each Existing Additional
Covenant) which has been incorporated by reference into this Agreement shall be
deemed automatically (1) amended, waived or otherwise modified in this Agreement
at such time as each holder of Notes shall have received notice in writing from
the Company certifying that such Additional Covenant shall have been so amended,
waived or otherwise modified under the applicable Material Credit Facility and
(2) deleted from this Agreement at such time as each holder of Notes shall have
received notice in writing from the Company certifying that such Additional
Covenant shall have been deleted from the applicable Material Credit Facility or
that the applicable Material Credit Facility shall have been terminated and that
no amounts are outstanding thereunder. If a Default or an Event of Default has
occurred and is continuing, any such amendment, waiver, modification or deletion
referred to in the immediately preceding sentence shall be made at the option of
the Required Holders. If the Company shall pay any fee, additional interest or
other consideration to any lender under an applicable Material Credit Facility
as an inducement to agreeing to any amendment, modification or deletion that is
the subject of any notice set forth in the foregoing clause (1) or (2), then the
Company shall pay such fee, additional interest or other consideration to the
holders of Notes (if such fee, additional interest or other consideration is
measured as a percentage, dollar amount or other metric, as such percentage,
dollar amount or metric is applied to the Notes) prior to any such amendment,
modification or deletion of any Additional Covenant becoming effective under
this Agreement.

(c) For the avoidance of doubt, no financial covenant contained in this
Agreement as of the date of this Agreement (or as amended pursuant to
Section 17) shall be deemed deleted from this Agreement or made less restrictive
than the level set forth herein with respect to such covenant (however
expressed) as of the date of this Agreement (or as amended pursuant to
Section 17) unless amended or otherwise modified in accordance with Section 17.
Upon the request by the Company or any holder of a Note, the Company and the
holders of Notes shall enter into an additional agreement or an amendment to
this Agreement (as agreed between the Company and the Required Holders working
in good faith) evidencing any of the foregoing.

Section 10.7. Investments. The Company will not, and will not permit any Water
Subsidiary to, make or have outstanding any Investments, other than:

(a) Investments by the Company and its Water Subsidiaries in and to
Subsidiaries, including any Investment in a corporation which concurrently with
such Investment, will become a Subsidiary;

(b) Investments in direct obligations of the United States of America or any
agency or instrumentality of the United States of America, the payment or
guarantee of which constitutes a full faith and credit obligation of the United
States of America, in either case, maturing in 12 months or less from the date
of acquisition thereof;

 

-28-



--------------------------------------------------------------------------------

(c) Investments in certificates of deposit maturing within one year from the
date of acquisition thereof, issued by a bank or trust company organized under
the laws of the United States or any state thereof, having capital, surplus and
undivided profits aggregating at least $200,000,000 and whose long-term
certificates of deposit are, at the time of acquisition thereof, rated “A” or
better by S&P or “A2” or better by Moody’s;

(d) Investments in commercial paper maturing in two hundred seventy (270) days
or less from the date of issuance which, at the time of acquisition by the
Company or any Water Subsidiary, is accorded the highest rating by S&P or
Moody’s or is issued by a corporation organized under the laws of the United
States or any state thereof with outstanding corporate debt obligations which
are rated “AA” or better by S&P, or “Aa2” or better by Moody’s;

(e) receivables arising from the sale of goods and services in the ordinary
course of business of the Company and its Subsidiaries;

(f) Investments in Securities received in settlement of any Indebtedness arising
in the ordinary course of business of the Company or any Water Subsidiary;
provided that the aggregate amount of all such Investments at any time
outstanding shall not exceed the greater of (A) $10,000,000 or (B) 5% of
Consolidated Net Worth;

(g) Investments in (i) money market mutual funds, (ii) mutual funds invested
primarily in corporate debt obligations which are rated “AA” or better by S&P or
“Aa2” or better by Moody’s, and (iii) corporate debt obligations rated “AA” or
better by S&P or “Aa2” or better by Moody’s, or preferred stock of a Person with
the ratings described for corporate debt; provided, that in no event shall
(x) any such corporate debt obligations held outside a mutual fund be in the
form of adjustable or variable rate securities and (y) more than 5% of the
assets of any such mutual fund be in the form of adjustable or variable rate
securities; and provided, further, that the aggregate of all Investments
referred to in this Section 10.7(g) shall not exceed 7.5% of Consolidated Net
Worth; and

(h) other Investments (in addition to those permitted by the foregoing
provisions of this Section 10.7); provided that at the time of acquisition
thereof the aggregate amount of all such other Investments owned by the Company
and its Water Subsidiaries shall not exceed an amount equal to 10% of
Consolidated Net Worth.

In addition to the foregoing restrictions, the Company will not, and will not
permit any Water Subsidiary to, make any Investments, other than Investments
described in clauses (a) through (f) of this Section 10.7, if, after giving
effect thereto, a Default or an Event of Default shall have occurred and be
continuing.

In valuing any Investments for the purpose of applying the limitations set forth
in this Section 10.7, such Investments shall be taken at the original cost
thereof, without allowance for any subsequent write-offs or appreciation or
depreciation therein, but less any amount repaid or recovered on account of
capital or principal, except that for purposes of computing Consolidated Net
Worth, Investments shall be valued in accordance with GAAP.

 

-29-



--------------------------------------------------------------------------------

For purposes of this Section 10.7, at any time when a corporation or other
business entity becomes a Water Subsidiary, all Investments of such corporation
or other business entity at such time shall be deemed to have been made by such
corporation or other business entity, as a Water Subsidiary, at such time;
provided, however, that the Investments of a corporation or other business
entity that becomes a Water Subsidiary existing at such time that it becomes a
Water Subsidiary shall not be prohibited under this Section 10.7 until the later
to occur of sixty (60) days after such corporation or other business entity
becomes a Water Subsidiary or the stated maturity of such Investment.

Section 10.8. Sale of Assets The Company will not, and will not permit any
Subsidiary to, Transfer, or agree or otherwise commit to Transfer, any of its
Utility Assets (including the equity interests in any Water Subsidiary) except
that:

(a) any Subsidiary may Transfer Utility Assets to the Company or a Wholly Owned
Subsidiary; and

(b) the Company or any Subsidiary may Transfer Utility Assets other than as set
forth in the preceding clause (a); provided that (i) before and after such
Transfer no Default or Event of Default shall exist; (ii) the value of such
Utility Assets (valued at the greater of net book value or fair market value),
together with all other Utility Assets of the Company and its Subsidiaries
disposed of during the immediately preceding 12 calendar months, shall not
exceed 10% of the value of Utility Assets as at the end of the then most
recently ended fiscal year of the Company; and (iii) the value of such Utility
Assets (valued at the greater of net book value or fair market value), together
with all other Utility Assets of the Company and its Subsidiaries disposed of on
or after the date hereof, shall not exceed 25% of the value of Utility Assets as
at the end of the then most recently ended fiscal year of the Company.

The provisions of this Section 10.8 shall not apply or operate to prevent any
Transfer of Utility Assets of any Subsidiary if within one hundred eighty
(180) days after the effective date of such sale or other disposition, such
Subsidiary reinvests such net proceeds in other Utility Assets of such
Subsidiary which are not encumbered by Liens which are not permitted hereunder
and which are to be used by, or are useful to, such Subsidiary in its normal
business activities; provided that if the Utility Assets as Transferred were
unencumbered, the Utility Assets purchased with such net proceeds shall be
unencumbered.

The provisions of this Section 10.8 shall also not apply to any disposition of
assets to a Governmental Authority (or designee thereof) pursuant to
condemnation, expropriation, eminent domain or other similar proceeding or to
transactions that are for the purpose of complying with an order or orders of a
Governmental Authority having jurisdiction in the premises.

Section 10.9. Covenant to Secure Equally The Company will not create or assume
any Lien upon any of its property or assets, whether now owned or hereafter
acquired (unless prior written consent to the creation or assumption thereof
shall have been obtained from the Required Holders), unless simultaneously with
the creation or assumption thereof, the Company makes or causes to be made
effective provision whereby the obligations of the Company hereunder will be
secured by such Lien equally and ratably with any and all other Indebtedness
thereby secured; provided, that the creation and maintenance of such equal and
ratable Lien shall not in any way limit or modify the right of the holders of
the Notes to enforce the provisions of Section 10.4.

 

-30-



--------------------------------------------------------------------------------

Section 10.10. Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, enter into directly or indirectly any transaction or
group of related transactions (including the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary), except in the ordinary course
and pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than ten (10) days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.1, 10.4, 10.5, 10.6, 10.7, 10.8 or
10.9, other than any such default which is cured no later than five (5) Business
Days after such default shall first become known to any Responsible Officer of
the Company; or

(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within thirty (30) days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such default and
(ii) the Company receiving written notice of such default from any holder of a
Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this Section 11(d)); or

(e) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or

(f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness (other than the Notes) that is
outstanding in an aggregate principal amount of at least $10,000,000 (or its
equivalent in the relevant currency of payment) beyond any period of grace
provided with respect thereto, or (ii) the Company

 

-31-



--------------------------------------------------------------------------------

or any Subsidiary is in default in the performance of or compliance with any
term of any evidence of any Indebtedness in an aggregate outstanding principal
amount of at least $10,000,000 (or its equivalent in the relevant currency of
payment) or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition,
such Indebtedness has become or has been declared due and payable before its
stated maturity or before its regularly scheduled dates of payment; or

(g) the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h) a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within sixty (60) days; or

(i) any event occurs with respect to the Company or any Subsidiary which under
the laws of any jurisdiction is analogous to any of the events described in
Section 11(g) or Section 11(h); provided that the applicable grace period, if
any, which shall apply shall be the one applicable to the relevant proceeding
which most closely corresponds to the proceeding described in Section 11(g) or
Section 11(h); or

(j) one or more final judgments for the payment of money aggregating in excess
of $10,000,000 (or its equivalent in the relevant currency of payment),
including any such final judgment enforcing a binding arbitration decision, are
rendered against one or more of the Company and its Subsidiaries and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or

(k) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to

 

-32-



--------------------------------------------------------------------------------

terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified the Company or any ERISA Affiliate that a Plan may become a subject of
any such proceedings, (iii) there is any “amount of unfunded benefit
liabilities” (within the meaning of section 4001(a)(18) of ERISA) under one or
more Plans, determined in accordance with Title IV of ERISA, (iv) the aggregate
present value of accrued benefit liabilities under all funded Non-U.S. Plans
exceeds the aggregate current value of the assets of such Non-U.S. Plans
allocable to such liabilities, (v) the Company or any ERISA Affiliate shall have
incurred or is reasonably expected to incur any liability pursuant to Title I or
IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (vi) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, (vii) the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a manner that would increase the liability of the Company or any
Subsidiary thereunder, (viii) the Company or any Subsidiary fails to administer
or maintain a Non-U.S. Plan in compliance with the requirements of any and all
applicable laws, statutes, rules, regulations or court orders or any Non-U.S.
Plan is involuntarily terminated or wound up, or (ix) the Company or any
Subsidiary becomes subject to the imposition of a financial penalty (which for
this purpose shall mean any tax, penalty or other liability, whether by way of
indemnity or otherwise) with respect to one or more Non-U.S. Plans; and any such
event or events described in clauses (i) through (ix) above, either individually
or together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect. As used in this Section 11(k), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in section 3 of ERISA; or

(l) except as consented to by the Required Holders in writing, the Company shall
cease to own, directly, at least 95% of the Voting Stock of any Water Subsidiary
(or any successor corporation or other business entity resulting from a
consolidation or merger of such Subsidiary with such other corporation or other
business entity pursuant to Sections 10.1(a), 10.1(b) or 10.1(d)).

SECTION 12. REMEDIES ON DEFAULT, ETC..

Section 12.1. Acceleration. (a) If an Event of Default described in
Section 11(g), (h) or (i) (other than an Event of Default described in clause
(i) of Section 11(g) or described in clause (vi) of Section 11(g) by virtue of
the fact that such clause encompasses clause (i) of Section 11(g)) has occurred
with respect to the Company or any Water Subsidiary, all the Notes then
outstanding shall automatically become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

 

-33-



--------------------------------------------------------------------------------

Upon any Note becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) the
Make-Whole Amount determined in respect of such principal amount, shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided) and that the provision for payment of a
Make-Whole Amount by the Company in the event that the Notes are prepaid or are
accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the Required Holders (in the case of
Section 12.1(b)) or the holder or holders of the Notes who have made such
declaration (in the case of Section 12.1(c)), by written notice to the Company,
may rescind and annul any such declaration and its consequences if (a) the
Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the applicable
Default Rate, (b) neither the Company nor any other Person shall have paid any
amounts which have become due solely by reason of such declaration (unless such
amounts have been returned to the Company or such other Person), (c) all Events
of Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including reasonable attorneys’ fees, expenses and
disbursements.

 

-34-



--------------------------------------------------------------------------------

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary. The Company shall give
to any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(iii)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the address
for notices, payment instruction in the form set out in Schedule 13.2 hereto and
an IRS Form W-9 or other appropriate IRS Form of each transferee of such Note or
part thereof), within ten (10) Business Days thereafter, the Company shall
execute and deliver, at the Company’s expense (except as provided below), one or
more new Notes of the same series (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Schedule 1(a), Schedule 1(b) or Schedule 1(c), as applicable. Each such new Note
shall be dated and bear interest from the date to which interest shall have been
paid on the surrendered Note or dated the date of the surrendered Note if no
interest shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $100,000; provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes of a series, one Note of
such series may be in a denomination of less than $100,000. Any transferee, by
its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representations set forth in Section 6.2.
Notwithstanding the foregoing provisions of this Section 13.2, the Company shall
have the right to prevent any transfer otherwise permitted by this Section 13.2
if it reasonably determines that the transfer would result in a prohibited
transaction under ERISA or Section 4975 of the Code for which no exemption is
available.

 

-35-



--------------------------------------------------------------------------------

Section 13.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or any other Institutional Investor, such Person’s
own unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten (10) Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in San Jose, California at the principal office of the Company in
such jurisdiction. The Company may at any time, by notice to each holder of a
Note, change the place of payment of the Notes so long as such place of payment
shall be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.

Section 14.2. Payment by Wire Transfer. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by wire transfer at the address
specified for such purpose below such Purchaser’s name in the Purchaser
Schedule, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1. Prior to any sale or other disposition of any Note
held by a Purchaser or its nominee, such Purchaser will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2. The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

 

-36-



--------------------------------------------------------------------------------

Section 14.3. FATCA Information. By acceptance of any Note, the holder of such
Note agrees that such holder will with reasonable promptness duly complete and
deliver to the Company, or to such other Person as may be reasonably requested
by the Company, from time to time (a) in the case of any such holder that is a
United States Person, such holder’s United States tax identification number or
other Forms reasonably requested by the Company necessary to establish such
holder’s status as a United States Person under FATCA and as may otherwise be
necessary for the Company to comply with its obligations under FATCA and (b) in
the case of any such holder that is not a United States Person, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation as may
be necessary for the Company to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from any such
payment made to such holder. Nothing in this Section 14.3 shall require any
holder to provide information that is confidential or proprietary to such holder
unless the Company is required to obtain such information under FATCA and, in
such event, the Company shall treat any such information it receives as
confidential.

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay (x) the reasonable fees, charges
and disbursements of Pillsbury Winthrop Shaw Pittman, LLP, special counsel to
the Purchasers, to the extent reflected in a statement of such counsel rendered
to the Company as soon as practicable after the Closing and (y) all costs and
expenses (including reasonable attorneys’ fees of a single special counsel to
all of the Purchasers and, if reasonably required by the Required Holders,
single local counsel in any relevant jurisdiction hired for all of the
Purchasers) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement or the Notes (whether or not
such amendment, waiver or consent becomes effective), including: (a) the costs
and expenses incurred in enforcing or defending (or determining whether or how
to enforce or defend) any rights under this Agreement or the Notes or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement or the Notes, or by reason of
being a holder of any Note, (b) the costs and expenses, including financial
advisors’ fees, incurred in connection with the insolvency or bankruptcy of the
Company or any Subsidiary or in connection with any work-out or restructuring of
the transactions contemplated hereby and by the Notes and (c) the cost of
obtaining Private Placement Numbers issued by S&P Global Market Intelligence’s
CUSIP Global Services.

The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), (ii) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note and (iii) any judgment,
liability, claim, order, decree, fine, penalty, cost, fee, expense (including
reasonable attorneys’ fees and expenses) or obligation resulting from the
consummation of the transactions contemplated hereby, including the use of the
proceeds of the Notes by the Company.

 

-37-



--------------------------------------------------------------------------------

Section 15.2. Certain Taxes. The Company agrees to pay all stamp, documentary or
similar taxes or fees which may be payable in respect of the execution and
delivery or the enforcement of this Agreement or the execution and delivery (but
not the transfer) or the enforcement of any of the Notes in the United States or
any other jurisdiction where the Company has assets or of any amendment of, or
waiver or consent under or with respect to, this Agreement or of any of the
Notes, and to pay any value added tax due and payable in respect of
reimbursement of costs and expenses by the Company pursuant to this Section 15,
and will save each holder of a Note to the extent permitted by applicable law
harmless against any loss or liability resulting from nonpayment or delay in
payment of any such tax or fee required to be paid by the Company hereunder.

Section 15.3. Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between each Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:

(a) no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof, or
any defined term (as it is used therein), will be effective as to any Purchaser
unless consented to by such Purchaser in writing; and

(b) no amendment or waiver may, without the written consent of the holder of
each Note at the time outstanding, (i) subject to Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of (x) interest on the Notes or (y) the Make-Whole

 

-38-



--------------------------------------------------------------------------------

Amount, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any amendment or waiver, or the
principal amount of the Notes that the Purchasers are to purchase pursuant to
Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4, or (iii) amend any of Sections 8 (except as set forth in the second
sentence of Section 8.2(a), the second sentence of Section 8.2(b) and
Section 17.2(c)), 11(a), 11(b), 12, 17 or 20.

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of a Note (irrespective
of the amount of Notes then owned by it) with sufficient information,
sufficiently far in advance of the date a decision is required, to enable such
holder to make an informed and considered decision with respect to any proposed
amendment, waiver or consent in respect of any of the provisions hereof or of
the Notes. The Company will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to this Section 17 to each holder
of a Note promptly following the date on which it is executed and delivered by,
or receives the consent or approval of, the requisite percentage of holders of
the Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any Security or provide other credit support, to any holder
of a Note as consideration for or as an inducement to such holder’s
consideration of or entering into of any waiver or amendment of any of the terms
and provisions hereof or of any Note unless such remuneration is concurrently
paid, or Security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each holder of a Note then outstanding
even if such holder did not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 by a holder of a Note that has transferred or has agreed to transfer
its Note to (i) the Company, (ii) any Subsidiary or any other Affiliate or
(iii) any other Person in connection with, or in anticipation of, such other
Person acquiring, making a tender offer for or merging with the Company and/or
any of its Affiliates, in each case in connection with such consent, shall be
void and of no force or effect except solely as to such holder, and any
amendments effected or waivers granted or to be effected or granted that would
not have been or would not be so effected or granted but for such consent (and
the consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.

Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and any holder of any Note and no delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note.

 

-39-



--------------------------------------------------------------------------------

Section 17.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement or the Notes, or have directed the
taking of any action provided herein or in the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.

SECTION 18. NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telefacsimile or other electronic means if such telefacsimile or other
electronic means produces evidence of successful transmission or if the sender
on the same day sends a confirming copy of such notice by an internationally
recognized overnight delivery service (charges prepaid), or (b) by registered or
certified mail with return receipt requested (postage prepaid), or (c) by an
internationally recognized overnight delivery service (charges prepaid). Any
such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in the Purchaser Schedule, or at such
other address as such Purchaser or nominee shall have specified to the Company
in writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of a Senior Financial Officer, or at such
other address as the Company shall have specified to the holder of each Note in
writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to such Purchaser or any holder of a Note, may be reproduced by such holder by
any photographic, photostatic, electronic, digital, or other similar process and
such holder may destroy any original document so reproduced. The Company agrees
and stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such holder in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other Purchaser or holder of
Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction.

 

-40-



--------------------------------------------------------------------------------

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified (including in any cover
correspondence or transmittal) when received by such Purchaser as being
confidential information of the Company or such Subsidiary; provided that such
term does not include information that (a) was publicly known or otherwise known
to such Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any Person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Company or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser under Section 7.1 that are
otherwise publicly available. Each Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser in good faith to protect confidential information of third parties
delivered to such Purchaser; provided that such Purchaser may deliver or
disclose Confidential Information to (i) its directors, officers, employees,
agents, attorneys, trustees and affiliates who agree to hold confidential the
Confidential Information substantially in accordance with this Section 20 (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its auditors, financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any federal or state regulatory
authority having jurisdiction over such Purchaser, (vi) the NAIC or the SVO or,
in each case, any similar organization, or any nationally recognized rating
agency that requires access to information about such Purchaser’s investment
portfolio, or (vii) any other Person to which such delivery or disclosure may be
necessary or appropriate (w) to effect compliance with any law, rule, regulation
or order applicable to such Purchaser, (x) in response to any subpoena or other
legal process, (y) in connection with any litigation to which such Purchaser is
a party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement. For the
avoidance of doubt, an agent of a Purchaser may deliver or disclose Confidential
Information to (i) another agent of a Purchaser, (ii) any Purchaser or (iii) any
holder of a Note. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement. On reasonable request by
the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this Section 20.

 

-41-



--------------------------------------------------------------------------------

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any holder of a Note is required to
agree to a confidentiality undertaking (whether through IntraLinks, another
secure website, a secure virtual workspace or otherwise) which is different from
this Section 20, this Section 20 shall not be amended thereby and, as between
such holder and the Company, this Section 20 shall supersede any such other
confidentiality undertaking.

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement. Notwithstanding the foregoing provisions of this Section 21, the
Company shall have the right to prevent any substitution otherwise permitted by
this Section 21 if it reasonably determines that the substitution would result
in a prohibited transaction under ERISA or Section 4975 of the Code for which no
exemption is available.

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) whether so expressed or not, except that,
subject to Section 10.1, the Company may not assign or otherwise transfer any of
its rights or obligations hereunder or under the Notes without the prior written
consent of each holder. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto and their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

Section 22.2. Accounting Terms; Change in GAAP. (a) All accounting terms used
herein which are not expressly defined in this Agreement have the meanings
respectively given to them in accordance with GAAP. Except as otherwise
specifically provided herein, (i) all computations made pursuant to this
Agreement shall be made in accordance with GAAP, and (ii) all financial
statements shall be prepared in accordance with GAAP. For purposes of
determining compliance

 

-42-



--------------------------------------------------------------------------------

with this Agreement (including Section 9, Section 10 and the definition of
“Indebtedness”), any election by the Company to measure any financial liability
using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.

(b) If after the date of this Agreement (i) any change shall occur in generally
accepted accounting principles in effect on the date of this Agreement (a “GAAP
Change”) which results in a change in any computation or definition used in
calculating compliance by the Company with any covenant in Section 10 and which,
in the good faith judgment of the chief financial officer of the Company has had
or may have a material effect on the ability of the Company to comply with one
or more such covenants (the “Affected Covenants”) and (ii) the holders of the
Notes shall receive within 90 days after the effective date of such GAAP Change
(the “Effective Date”) a written notice from the Company (A) describing the GAAP
Change and (B) setting forth in reasonable detail (including detailed
calculations) why the GAAP Change has had or may have a material effect on the
ability of the Company to comply with the Affected Covenants and confirming the
good faith judgment of the chief financial officer of the Company with respect
thereto, the holders of the Notes agree upon receipt of such notice to enter
into good faith negotiations with the Company for an amendment to this Agreement
of the Affected Covenants so as to place the parties, insofar as possible, in
the same relative position as if the GAAP Change had not occurred. If notice of
a GAAP Change has been given, then, during the period from the Effective Date of
the GAAP Change until the effective date of an amendment to this Agreement with
respect thereto, the Company shall calculate compliance with the Affected
Covenants as though such GAAP Change had not occurred and if no such amendment
to this Agreement shall become effective within one year from the Effective Date
of such GAAP Change, the Company shall continue to calculate compliance with the
Affected Covenants as though such GAAP Change had not occurred.

Section 22.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4. Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to

 

-43-



--------------------------------------------------------------------------------

have the same meaning and effect as the word “shall.” Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein) and, for purposes of
the Notes, shall mean all notes originally delivered pursuant to this Agreement
(irrespective of series unless otherwise specified) and shall also include any
such notes issued in substitution therefor pursuant to Section 13, (b) subject
to Section 22.1, any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Sections and Schedules shall be construed to refer
to Sections of, and Schedules to, this Agreement, and (e) any reference to any
law or regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time.

Section 22.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.7. Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) The Company agrees, to the fullest extent permitted by applicable law, that
a final judgment in any suit, action or proceeding of the nature referred to in
Section 22.7(a) brought in any such court shall be conclusive and binding upon
it subject to rights of appeal, as the case may be, and may be enforced in the
courts of the United States of America or the State of New York (or any other
courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.

(c) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered, certified priority or
express mail (or any substantially similar form of mail), postage prepaid,
return receipt or delivery confirmation requested, to it at its address
specified in

 

-44-



--------------------------------------------------------------------------------

Section 18 or at such other address of which such holder shall then have been
notified pursuant to said Section. The Company agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.

(d) Nothing in this Section 22.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(e) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

 

-45-



--------------------------------------------------------------------------------

If each Purchaser is in agreement with the foregoing, please sign the form of
agreement on a counterpart of this Agreement and return it to the Company,
whereupon this Agreement shall become a binding agreement between each such
Purchaser and the Company.

 

Very truly yours, SJW GROUP By    /s/ James P. Lynch   Name: James P. Lynch  
Title: Chief Financial Officer and Treasurer

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours, METROPOLITAN LIFE INSURANCE COMPANY BY:   METLIFE INVESTMENT
MANAGEMENT, LLC, ITS INVESTMENT MANAGER METLIFE INSURANCE K.K. BY:   METLIFE
INVESTMENT MANAGEMENT, LLC, ITS INVESTMENT MANAGER METROPOLITAN TOWER LIFE
INSURANCE COMPANY BY:   METLIFE INVESTMENT MANAGEMENT, LLC, ITS INVESTMENT
MANAGER

 

By    /s/ John A. Tanyeri   Name: John A. Tanyeri   Title: Authorized Signatory

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours, BRIGHTHOUSE LIFE INSURANCE COMPANY

BY:   METLIFE INVESTMENT MANAGEMENT, LLC, ITS INVESTMENT MANAGER

By    /s/ Jason Rothenberg   Name: Jason Rothenberg   Title: Authorized
Signatory

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

ASSENAGON ASSET MANAGEMENT, S.A., ON BEHALF AND FOR ACCOUNT OF ASSENAGON M.I.
INFRASTRUCTURE DEBT FUND

BY:   ASSENAGON ASSET MANAGEMENT, S.A., ITS INVESTMENT MANAGER

By    /s/ Achim Grobosch   Name: Achim Grobosch   Title: Director

By    /s/ Nadine Wagner   Name: Nadine Wagner   Title: Senior Vice President

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

BY:   NORTHWESTERN MUTUAL INVESTMENT MANAGEMENT COMPANY, LLC, ITS INVESTMENT
ADVISER

By    /s/ Howard Stern   Name: Howard Stern   Title: Managing Director

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY FOR ITS GROUP ANNUITY SEPARATE
ACCOUNT

By    /s/ Howard Stern   Name: Howard Stern   Title: Its Authorized
Representative

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

BY:   BARINGS LLC AS INVESTMENT ADVISER

By    /s/ James Moore   Name: James Moore   Title: Managing Director

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

YF LIFE INSURANCE INTERNATIONAL LIMITED

BY:    BARINGS LLC AS INVESTMENT ADVISER

By    /s/ James Moore   Name: James Moore   Title: Managing Director

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

JACKSON NATIONAL LIFE INSURANCE COMPANY

BY:   PPM AMERICA, INC., AS ATTORNEY IN FACT, ON BEHALF OF JACKSON NATIONAL LIFE
INSURANCE COMPANY

By    /s/ Elena S. Unger   Name: Elena S. Unger   Title: Vice President

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

AMERICAN GENERAL LIFE INSURANCE COMPANY

THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK

THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

BY:   AIG ASSET MANAGEMENT (U.S.), LLC, AS INVESTMENT ADVISER

By    /s/ John Pollock   Name: John Pollock   Title: Managing Director

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

 

VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY

SECURITY LIFE OF DENVER INSURANCE COMPANY

RELIASTAR LIFE INSURANCE COMPANY

RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK

 

BY:   VOYA INVESTMENT MANAGEMENT LLC, AS AGENT By    /s/ Paul Aronson   Name:
Paul Aronson   Title: Senior Vice President

 

IBM PERSONAL PENSION PLAN TRUST

BRIGHTHOUSE LIFE INSURANCE COMPANY

KANSAS CITY LIFE INSURANCE COMPANY

BY:   VOYA INVESTMENT MANAGEMENT CO. LLC, AS AGENT By    /s/ Paul Aronson  
Name: Paul Aronson   Title: Senior Vice President

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

 

AMERICAN EQUITY INVESTMENT LIFE
    INSURANCE COMPANY

By    /s/ Jeffrey A. Fossell   Name: Jeffrey A. Fossell   Title: Authorized
Signatory

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

By    /s/ Brian Keating   Name: Brian Keating   Title: Senior Managing Director

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

 

THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.

By    /s/ Brian Keating   Name: Brian Keating   Title: Senior Managing Director

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

 

BERKSHIRE LIFE INSURANCE COMPANY OF AMERICA

By    /s/ Brian Keating   Name: Brian Keating   Title: Senior Managing Director

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

 

UNITED OF OMAHA LIFE INSURANCE COMPANY

By    /s/ Lee Martin   Name: Lee Martin   Title: Vice President

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

 

MIDLAND NATIONAL LIFE INSURANCE COMPANY

 

BY:   GUGGENHEIM PARTNERS INVESTMENT MANAGEMENT, LLC, AS INVESTMENT MANAGER By 
  /s/ Kevin Robinson   Name: Kevin Robinson   Title: Attorney-in-Fact

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

 

DELAWARE LIFE INSURANCE COMPANY

BY:   GUGGENHEIM PARTNERS INVESTMENT MANAGEMENT, LLC, AS MANAGER By    /s/ Kevin
Robinson   Name: Kevin Robinson   Title: Attorney-in-Fact

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

 

GUARANTY INCOME LIFE INSURANCE COMPANY

BY:   GUGGENHEIM PARTNERS INVESTMENT MANAGEMENT, LLC, AS MANAGER By    /s/ Kevin
Robinson   Name: Kevin Robinson   Title: Attorney-in-Fact

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

 

HERITAGE LIFE INSURANCE COMPANY

BY:   GUGGENHEIM PARTNERS INVESTMENT MANAGEMENT, LLC, AS MANAGER By    /s/ Kevin
Robinson   Name: Kevin Robinson   Title: Attorney-in-Fact

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

 

HORACE MANN LIFE INSURANCE COMPANY

BY:   GUGGENHEIM PARTNERS INVESTMENT MANAGEMENT, LLC, AS ADVISOR By    /s/ Kevin
Robinson   Name: Kevin Robinson   Title: Attorney-in-Fact

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE

BY:   GUGGENHEIM PARTNERS INVESTMENT MANAGEMENT, LLC, AS INVESTMENT MANAGER By 
  /s/ Kevin Robinson   Name: Kevin Robinson   Title: Attorney-in-Fact

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

AMERICAN UNITED LIFE INSURANCE COMPANY

By    /s/ David M. Weisenburger   Name: David M. Weisenburger   Title: VP, Fixed
Income Securities

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours, THE STATE LIFE INSURANCE COMPANY BY:   AMERICAN UNITED LIFE
INSURANCE COMPANY ITS:   AGENT By    /s/ David M. Weisenburger   Name: David M.
Weisenburger   Title: VP, Fixed Income Securities

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours, RGA REINSURANCE COMPANY By    /s/ Brian Butchko   Name: Brian
Butchko   Title: Senior Vice President

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours, COUNTRY LIFE INSURANCE COMPANY By    /s/ John A. Jacobs  
Name: John A. Jacobs   Title: Director – Fixed Income

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours, COUNTRY MUTUAL INSURANCE COMPANY By    /s/ John A. Jacobs  
Name: John A. Jacobs   Title: Director – Fixed Income

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours, MODERN WOODMEN OF AMERICA By    /s/ Christopher M. Cramer  
Name: Christopher M. Cramer   Title: Manager, Fixed Income

 

MODERN WOODMEN OF AMERICA By    /s/ Aaron R. Birkland   Name: Aaron R. Birkland
  Title: Portfolio Manager, Private Placements

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours, CMFG LIFE INSURANCE COMPANY BY:   MEMBERS CAPITAL ADVISORS,
INC. ACTING AS INVESTMENT ADVISOR By   /s/ Jason Micks   Name: Jason Micks  
Title: Managing Director, Investments

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

UNITEDHEALTHCARE INSURANCE COMPANY

OPTUM BANK, INC.

BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.

CATHOLIC UNITED FINANCIAL

AMERICAN REPUBLIC INSURANCE COMPANY

BY: SECURIAN ASSET MANAGEMENT, INC. By   /s/ John R. Leiviska   Name: John R.
Leiviska   Title: Senior Vice President

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours, AMERITAS LIFE INSURANCE CORP. AMERITAS LIFE INSURANCE CORP. OF
NEW YORK BY:   AMERITAS INVESTMENT PARTNERS INC., AS AGENT By   /s/ Tina Udell  
Name: Tina Udell   Title: Vice President and Managing Director

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours,

SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY

By    /s/ David Divine   Name: David Divine   Title: Senior Portfolio Manager

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours, ASSURITY LIFE INSURANCE COMPANY By    /s/ Victor Weber   Name:
Victor Weber   Title: Senior Director – Investments

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Very truly yours, NATIONAL GUARDIAN LIFE INSURANCE COMPANY By    /s/ Derek J.
Metcalf   Name: Derek J. Metcalf   Title: Vice President & Chief Financial
Officer

 

Signature Page for Note Purchase Agreement



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“2029 Notes” is defined in Section 1.

“2029 Notes Par Call Date” is defined in Section 8.2(a).

“2031 Notes” is defined in Section 1.

“2031 Notes Par Call Date” is defined in Section 8.2(a).

“2039 Notes” is defined in Section 1.

“2039 Notes Par Call Date” is defined in Section 8.2(a).

“Acquiring Corporation” is defined in Section 10.4(f).

“Additional Covenant” is defined in Section 10.6(a).

“Affected Covenants” is defined in Section 22.2(b).

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 5% or more of any class of Voting
Stock of the Company or any Subsidiary or any Person of which the Company and
its Subsidiaries beneficially own or hold, in the aggregate, directly or
indirectly, 5% or more of any class of Voting Stock. Unless the context
otherwise clearly requires, any reference to an “Affiliate” is a reference to an
Affiliate of the Company.

“Agreement” means this Note Purchase Agreement, including all Schedules attached
to this Agreement, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

 

SCHEDULE A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or San Jose, California are
required or authorized to be closed.

“Capitalization” means as at any time of determination thereof, the sum of
(i) Net Worth and (ii) Total Debt.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date of this Agreement) of shares representing more than 40% of the
aggregate Voting Stock of the Company or (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (1) nominated by the board of directors of the Company
nor (2) appointed by directors so nominated.

“Change in Control Proposed Prepayment Date” is defined in Section 8.8(b).

“Closing” is defined in Section 3.

“Closing Date” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the first paragraph of this Agreement.

“Confidential Information” is defined in Section 20.

“Consolidated Net Worth” means as of any date the aggregate amount of the
capital stock accounts (less treasury stock), retained earnings and surplus of
the Company and its Subsidiaries after deducting Minority Interests to the
extent included in the capital stock accounts of the Company, all as determined
on a consolidated basis for the Company and its Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting Securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

 

A-2



--------------------------------------------------------------------------------

“Controlled Affiliate” means an Affiliate of a Person that is under the Control
of such Person or which Affiliate and such Person are both under the Control of
another Person.

“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates.

“corporation” means a corporation, association, company (including, without
limitation, limited liability company) or business trust, and references to
“corporate” and other derivations of “corporation” herein shall be deemed to
include appropriate derivations of such entities.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest per annum that is 2% above the rate
of interest stated in clause (a) of the first paragraph of the Notes.

“Disclosure Documents” is defined in Section 5.3.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

“Effective Date” is defined in Section 22.2(b).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” mean the Securities Exchange Act of 1934, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.

“Existing Additional Covenants” is defined in Section 10.6(a).

“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

A-3



--------------------------------------------------------------------------------

“Finance Lease” means, a lease agreement (including any lease intended as
security) for which the obligations are required to be recognized as lease
liabilities on the Company’s consolidated balance sheet, where such lease
agreement is of a character that, under GAAP, is required to be classified as a
finance lease (or similar classification), but not as an operating lease (or
similar classification).

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“GAAP Change” is defined in Section 22.2(b).

“Governmental Authority” means

(a) the government of

(i) the United States of America or any state or other political subdivision
thereof, or

(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including obligations incurred through an
agreement, contingent or otherwise, by such Person:

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

 

A-4



--------------------------------------------------------------------------------

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“INHAM Exemption” is defined in Section 6.2(e).

“Indebtedness” with respect to any Person means, at any time, without
duplication,

(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

(c) (i) all liabilities appearing on its balance sheet in accordance with GAAP
in respect of Finance Leases and (ii) all liabilities which would appear on its
balance sheet in accordance with GAAP in respect of Synthetic Leases assuming
such Synthetic Leases were accounted for as Finance Leases;

 

A-5



--------------------------------------------------------------------------------

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money);

(f) the aggregate Swap Termination Value of all Swap Contracts of such Person;

(g) Preferred Stock of Subsidiaries owned by Persons other than such Person or a
Wholly-Owned Subsidiary of such Person; and

(h) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (g) hereof.

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (h) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“Institutional Investor” means (a) any Purchaser of a Note (or, if the Purchaser
is a nominee, the beneficial owner of such Note), (b) any holder of a Note
holding (together with one or more of its Affiliates) more than 2% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Investments” means all investments, in cash or by delivery of property made,
directly or indirectly in any Person, whether by acquisition of shares of
capital stock, indebtedness or other obligations or Securities or by loan,
advance, capital contribution or otherwise; provided, however, that
“Investments” shall not mean or include routine investments in property to be
used or consumed in the ordinary course of business.

“Lien” means, with respect to any Person any interest in property securing an
obligation owed to, or a claim by, a Person other than the owner of the
property, whether such interest is based on the common law, statute or contract,
and including but not limited to the security interest lien arising from a
mortgage, encumbrance, pledge, conditional sale or trust receipt or a lease,
consignment or bailment for security purposes, but, excluding in the case of any
Water Subsidiary, rights, reserved to or vested in any municipality or public
authority as an incident of any franchise, grant, license or permit of the
Company or any Water Subsidiary, as the case may be, whether by the terms of any
franchise, grant, license or permit or provision of law or otherwise. The term
“Lien” shall include reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases and other title
exceptions and encumbrances (including, with respect to stock, stockholder
agreements, voting trust agreements, buyback agreements and

 

A-6



--------------------------------------------------------------------------------

all similar arrangements) affecting property. For the purposes of this
Agreement, the Company or a Subsidiary shall be deemed to be the owner of any
property which it has acquired or holds subject to a conditional sale agreement,
Finance Lease or other arrangement pursuant to which title to the property has
been retained by or vested in some other Person for security purposes and such
retention or vesting shall constitute a Lien.

“Make-Whole Amount” is defined in Section 8.6.

“Mandatory Prepayment Date” is defined in Section 8.7.

“Mandatory Prepayment Notice” is defined in Section 8.7.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Notes, or (c) the validity or
enforceability of this Agreement or the Notes.

“Material Credit Facility” means,

(a) the Credit Agreement dated as of June 1, 2016 among the Company, SJW Land
Company and JPMorgan Chase Bank, N.A., including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof; and

(b) any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the Closing Date by the Company, or in respect of
which the Company is an obligor or otherwise provides a guarantee or other
credit support (“Credit Facility”), in a principal amount outstanding or
available for borrowing equal to or greater than $15,000,000 (or the equivalent
of such amount in the relevant currency of payment, determined as of the date of
the closing of such facility based on the exchange rate of such other currency);
and if no Credit Facility or Credit Facilities equal or exceed such amount, then
the largest Credit Facility shall be deemed to be a Material Credit Facility.

“Maturity Date” is defined in the first paragraph of each Note.

“Memorandum” means the Private Placement Memorandum, dated September 5, 2019,
together with the documents incorporated therein by reference, relating to the
transactions contemplated hereby.

“Merger” means the merger of Hydro Sub, Inc. with and into Connecticut Water
Service, Inc., with Connecticut Water Service, Inc. continuing as the surviving
entity as a Wholly-Owned Subsidiary of the Company, pursuant to the terms and
conditions of the Merger Agreement.

 

A-7



--------------------------------------------------------------------------------

“Merger Agreement” means the Second Amended and Restated Agreement and Plan of
Merger dated as of August 5, 2018 among the Company, Connecticut Water Service,
Inc. and Hydro Sub, Inc., as may be amended from time to time.

“Minority Interests” means any shares of stock of any class of a Subsidiary
(other than directors’ qualifying shares as required by law) that are not owned
by the Company and/or one or more of its Subsidiaries. Minority Interests shall
be valued by valuing Minority Interests constituting preferred stock at the
voluntary or involuntary liquidating value of such preferred stock, whichever is
greater, and by valuing Minority Interests constituting common stock at the book
value of capital and surplus applicable thereto adjusted, if necessary, to
reflect any changes from the book value of such common stock required by the
foregoing method of valuing Minority Interests in preferred stock.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners.

“Net Worth” means, as at any time of determination thereof, the consolidated
stockholders’ equity of the Company and its Subsidiaries.

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

“Notes” is defined in Section 1.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury or any successor thereto.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Par Call Date” is defined in Section 8.2(a).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

A-8



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
has or is reasonably expected to have any liability, other than a Multiemployer
Plan.

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

“Prepayment Settlement Amount” is defined in Section 8.7.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” is defined in Section 6.2(a).

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.

“QPAM Exemption” is defined in Section 6.2(d).

“Rating Agency” means S&P Global Ratings (acting through Standard & Poor’s
Financial Services LLC), Moody’s Investors Service, Inc., Fitch Ratings, Inc.,
or their respective successors.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means at any time, the holders of at least 66 2/3% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

 

A-9



--------------------------------------------------------------------------------

“S&P” means S&P Global Ratings, a division of S&P Global Inc.

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Source” is defined in Section 6.2.

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Substitute Purchaser” is defined in Section 21.

“SVO” means the Securities Valuation Office of the NAIC.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including any options to enter into any of the
foregoing), and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement.

 

A-10



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

“Total Debt” means the consolidated Indebtedness of the Company and its
Subsidiaries.

“Transfer” means, with respect to any item, the sale, exchange, conveyance,
lease, transfer or other disposition of such item.

“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

“Utility Assets” means the stock (or equivalent equity interests) of, and assets
owned by, Water Subsidiaries.

“Voting Stock” means Securities of any class or classes, the holders of which
are ordinarily, in the absence of contingencies, entitled to elect a majority of
the corporate directors (or Persons performing similar functions).

“Water Subsidiary” means San Jose Water Company and each other Subsidiary that
owns, directly or indirectly, (a) any water distribution and/or sewage
collection assets and either (b)(i) has total assets (after intercompany
eliminations) that are 10% or more of the consolidated assets of the Company and
its Subsidiaries as of the date of any determination or (ii) has stockholders’
equity that was 10% or more of the Net Worth as of the date of any
determination.

 

A-11



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 

A-12



--------------------------------------------------------------------------------

[FORM OF 2029 NOTE]

SJW GROUP

3.05% SENIOR NOTES, SERIES 2019A, DUE NOVEMBER 1, 2029

 

No. RA-__       [Date] $________       PPN: 784305 A@3

FOR VALUE RECEIVED, the undersigned, SJW Group (herein called the “Company”), a
corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to ____________, or registered assigns, the principal sum
of _____________________ DOLLARS (or so much thereof as shall not have been
prepaid) on November 1, 2029 (the “Maturity Date”), with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 3.05% per annum from the date hereof, payable
semiannually, on the 1st day of May and November in each year, commencing on
May 1, 2020, and on the Maturity Date, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, (x) on any
overdue payment of interest and (y) during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum from time to time equal to 5.05%, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of the Company in San Jose, California or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated October 8, 2019 (as from time to
time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

SCHEDULE 1(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Note is subject to optional and mandatory prepayment, in whole or from time
to time in part, at the times and on the terms specified in the Note Purchase
Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

SJW GROUP By        Name:   Title:

 

Sch. 1(a) –2



--------------------------------------------------------------------------------

[FORM OF 2031 NOTE]

SJW GROUP

3.15% SENIOR NOTES, SERIES 2019B, DUE NOVEMBER 1, 2031

 

No. RB-__       [Date] $________       PPN: 784305 A#1

FOR VALUE RECEIVED, the undersigned, SJW Group (herein called the “Company”), a
corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to ____________, or registered assigns, the principal sum
of _____________________ DOLLARS (or so much thereof as shall not have been
prepaid) on November 1, 2031 (the “Maturity Date”), with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 3.15% per annum from the date hereof, payable
semiannually, on the 1st day of May and November in each year, commencing on
May 1, 2020, and on the Maturity Date, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, (x) on any
overdue payment of interest and (y) during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum from time to time equal to 5.15%, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of the Company in San Jose, California or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated October 8, 2019 (as from time to
time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

SCHEDULE 1(b)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Note is subject to optional and mandatory prepayment, in whole or from time
to time in part, at the times and on the terms specified in the Note Purchase
Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

SJW GROUP By        Name:   Title:

 

Sch. 1(b) –2



--------------------------------------------------------------------------------

[FORM OF 2039 NOTE]

SJW GROUP

3.53% SENIOR NOTES, SERIES 2019C, DUE NOVEMBER 1, 2039

 

No. RC-__       [Date] $________       PPN: 784305 B*4

FOR VALUE RECEIVED, the undersigned, SJW Group (herein called the “Company”), a
corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to ____________, or registered assigns, the principal sum
of _____________________ DOLLARS (or so much thereof as shall not have been
prepaid) on November 1, 2039 (the “Maturity Date”), with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 3.53% per annum from the date hereof, payable
semiannually, on the 1st day of May and November in each year, commencing on
May 1, 2020, and on the Maturity Date, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, (x) on any
overdue payment of interest and (y) during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum from time to time equal to 5.53%, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of the Company in San Jose, California or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated October 8, 2019 (as from time to
time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

SCHEDULE 1(c)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Note is subject to optional and mandatory prepayment, in whole or from time
to time in part, at the times and on the terms specified in the Note Purchase
Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

SJW GROUP By        Name:   Title:

 

Sch. 1(c) –2



--------------------------------------------------------------------------------

[FORM OF FUNDS DELIVERY INSTRUCTION LETTER]

SJW GROUP

_________, 2019

To the Several Purchasers Party to the Note

    Purchase Agreement referred to below:

Re: Funds Delivery Instruction

 

 

Ladies and Gentlemen:

As contemplated by Section 3 of the Note Purchase Agreement to be dated
October 8, 2019 between us, the undersigned hereby instructs you to deliver, on
October 8, 2019, the purchase price of the Notes to be purchased by you in the
manner required by said Section 3 to the undersigned’s account identified below:

Account Name: SJW Group

Account No.:

Bank:

Bank

Bank ABA No.:

Account Representative (name and tel. no.):

This instruction has been executed and delivered by an authorized representative
of the undersigned.

 

Very truly yours, SJW GROUP By        Name:   Title:

 

SCHEDULE 3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

FORM OF OPINION OF COUNSEL

FOR THE COMPANY

October 8, 2019

Purchasers Identified on the Purchaser Schedule of the Note Purchase Agreement,
dated October 8, 2019

 

Re:

Note Purchase Agreement, dated October 8, 2019 of SJW Group

Ladies and Gentlemen:

We have acted as counsel for SJW Group, a Delaware corporation (the “Company”),
in connection with the Note Purchase Agreement, dated October 8, 2019 (the “Note
Agreement”), among the Company and the purchasers set forth in the Purchaser
Schedule thereto (the “Purchasers”), pursuant to which the Purchasers will
purchase $310,000,000 aggregate principal amount of the Company’s 3.05% Senior
Notes, Series 2019A, due November 1, 2029 (the “2029 Notes”), $75,000,000
aggregate principal amount of the Company’s 3.15% Senior Notes, Series 2019B,
due November 1, 2031 (the “2031 Notes”) and $125,000,000 aggregate principal
amount of the Company’s 3.53% Senior Notes, Series 2019C, due November 1, 2039
(together with the 2029 Notes and the 2031 Notes, the “Notes”). Capitalized
terms defined in the Note Agreement are used herein as therein defined, unless
otherwise defined herein. This opinion letter is being delivered to you pursuant
to Section 4.4(a) of the Note Agreement.

In connection with this opinion letter, we have examined originals or copies
certified or otherwise identified to our satisfaction of the following
documents:

A. the Note Agreement;

B. the Notes issued by the Company pursuant to the Note Agreement;

C. the Certificate of Incorporation of the Company, as amended (the “Certificate
of Incorporation”), certified by officers of the Company as of the date hereof
as being true, complete and correct and in full force and effect;

D. the Amended and Restated Bylaws of the Company (the “Bylaws”), certified by
officers of the Company as of the date hereof as being true, complete and
correct and in full force and effect;

E. a letter from J.P. Morgan Securities LLC dated October 8, 2019 confirming the
matters contained in Section 5.13 of the Note Agreement (the “Offeree Letter”);
and

F. such other agreements, documents, records, certificates and materials as we
have considered relevant or necessary for purposes of this opinion letter.

 

SCHEDULE 4.4(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

The documents specified in items (A) and (B) above are referred to herein,
collectively, as the “Note Documents.” This opinion is based entirely on our
review of the documents listed in the preceding paragraph, and we have made no
other documentary review or investigation of any kind whatsoever for purposes of
this opinion.

We have assumed the genuineness of all signatures, the legal capacity of natural
persons, the authenticity of the documents submitted to us as originals, the
conformity to the original documents of all documents submitted to us as
certified, facsimile or photostatic copies, and the authenticity of the
originals of all documents submitted to us as copies.

As to all matters of fact, we have relied, with your permission, entirely upon
the representations of the Company and the Purchasers contained in the Note
Agreement, certificates of officers of the Company and of public officials and
the Offeree Letter.

In rendering the opinions set forth herein, whenever a statement or opinion is
qualified by “to our knowledge”, “known to us” or by words of similar import, it
is intended to indicate that, during the course of our representation of the
Company in the subject transaction, no information has come to the attention of
Scott D. Karchmer, Kimberly Reisler, Albert Lung, Jessie Li or Althea Day that
gives us actual knowledge of the inaccuracy of such statement or opinion. We
have not undertaken any independent investigation to determine the accuracy of
facts material to any such statement or opinion, and no inference as to such
statement or opinion should be drawn from the fact of our representation of the
Company.

Based upon and subject to the foregoing, and to the limitations and
qualifications described above and below, we are of the opinion that:

1. The Company is a corporation validly existing and in good standing under the
laws of the State of Delaware and has the corporate power and authority to
conduct its business as currently conducted and proposed to be conducted and to
execute and deliver the Note Documents and perform its obligations thereunder
(including the issuance and sale of the Notes).

2. The Note Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.

3. The Notes have been duly authorized, executed and delivered by the Company
and constitute valid and binding obligations of the Company, enforceable against
the Company in accordance with their terms.

4. No consent, approval or authorization of, or registration, filing or
declaration with, any governmental authority or court of the United States, the
State of New York or the State of Delaware by the Company is required in
connection with the execution, delivery or performance by the Company of the
Note Documents (including the issuance and sale of the Notes).

 

Sch. 4.4(a) –2



--------------------------------------------------------------------------------

5. It is not necessary in connection with the offer, sale and delivery of the
Notes to register the Notes under the Securities Act of 1933, as amended, or to
qualify an indenture in respect of the Notes under the Trust Indenture Act of
1939, as amended.

6. The execution and delivery by the Company of the Note Documents do not, and
the performance by the Company of its obligations thereunder (including the
issuance and sale of the Notes) will not, (i) result in a violation of the
Certificate of Incorporation or the Bylaws, (ii) result in a breach or a default
under any agreement or instrument listed on Exhibit A hereto, (iii) result in
the creation or imposition of a lien on any assets of the Company under any
agreement or instrument listed on Exhibit A hereto, or (iv) violate or be in
conflict with any United States Federal, New York or Delaware laws, rules or
regulations applicable to the Company.

7. The Company is not, and immediately after giving effect to the offering and
sale of the Notes and the application of the proceeds thereof in accordance with
the provisions of the Note Agreement, will not be, an “investment company”, or,
to our knowledge, a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

8. The issuance of the Notes under the Note Agreement and the use of proceeds
from the sale of such Notes in accordance with the provisions of the Note
Agreement does not violate or conflict with Regulation T, U or X of the Board of
Governors of the United States Federal Reserve System, 12 CFR, Part 220, Part
221 and Part 224, respectively.

We confirm that we do not have knowledge of any pending lawsuits or other
proceedings against the Company or any property of the Company before any court,
arbitrator or governmental agency or authority that challenges the validity or
enforceability of the Note Documents.

The opinions expressed above are subject to the limitations, exceptions,
qualifications and assumptions stated above and below:

A. The opinions expressed herein are subject to bankruptcy, insolvency,
fraudulent transfer and other laws and rules of law affecting the enforcement
generally of creditors’ rights and remedies against the Company or any other
Persons, and general principles of equity, including, without limitation,
concepts of materiality and reasonableness (regardless of whether such
enforceability is considered in a proceeding at law or in equity), an implied
duty of good faith and fair dealing, and limitations on the availability of
specific performance.

B. The opinions expressed in this opinion letter are limited to the Delaware
General Corporation Law, the laws of the State of New York and the Federal laws
of the United States of America, and we express no opinion with respect to the
laws of any other state or jurisdiction.

C. For purposes of the opinions in paragraphs 4 and 6, we have considered such
laws and regulations that in our experience are typically applicable to a
transaction of the nature contemplated by the Note Documents.

 

Sch. 4.4(a) –3



--------------------------------------------------------------------------------

D. For purposes of our opinion in paragraph 5 above, (a) we have assumed that
the representation, warranty and agreement in the Offeree Letter and the
representations, warranties and agreements in Section 6 of the Note Agreement
are accurate and the obligations thereunder have been performed and (b) we do
not express any opinion with respect to any sale of the Notes subsequent to the
initial purchases thereof.

E. For purposes of our opinions in paragraph 1 as to the valid existence and
good standing of the Company, we have relied solely upon the certificates of
public officials.

F. We note that the Note Documents contain provisions stating that they are to
be governed by the laws of the State of New York (each, a “Chosen-Law
Provision”). Except to the extent that such a Chosen-Law Provision is made
enforceable by New York General Obligations Law Section 5-1401, as applied by a
New York state court or a Federal court sitting in New York and applying New
York choice of law principles, no opinion is given herein as to any Chosen-Law
Provision, or otherwise as to the choice of law or internal substantive rules of
law that any court or other tribunal may apply to the transactions contemplated
by the Note Documents. Enforceability is subject to principles of comity and
constitutionality. We note that New York General Obligations Law Section 5-1401
refers to former Section 1-105 of the New York UCC. The New York UCC has been
amended, effective December 17, 2014, and the substance of former Section 1-105
now appears in Section 1-301.

G. Certain waivers by the parties to the Notes Documents may relate to matters
that cannot, as a matter of law, be effectively waived.

H. The enforceability of the Note Documents may be limited by the
unenforceability under certain circumstances of provisions imposing penalties,
forfeitures, late payment charges, the imposition or collection of interest on
interest, an increase in interest rate upon delinquency in payment or an
occurrence of default, or the payment of any premium, liquidated damages, or
other amount that may under applicable law be considered a penalty or
forfeiture.

I. We have not reviewed covenants in the agreements set forth in Exhibit A that
contain financial ratios, other provisions requiring financial calculations or
determinations, or similar financial restrictions, and no opinion is provided
with respect thereto.

J. No opinion is given herein as to the usury laws, or other laws regulating the
maximum rate of interest which may be charged, taken or received, of any
jurisdiction other than the State of New York.

K. We express no opinion as to:

(i) The enforceability of any provision of the Note Documents permitting
modification thereof only by means of an agreement in writing signed by the
parties thereto.

(ii) The enforceability of any provision of the Note Documents purporting to
waive the right to trial by jury.

 

Sch. 4.4(a) –4



--------------------------------------------------------------------------------

(iii) The enforceability of provisions to the effect that rights or remedies are
not exclusive, that every right or remedy is cumulative, may be exercised
without notice, and may be exercised in addition to or with any other right or
remedy, or that the election of some particular remedy or remedies does not
preclude recourse to one or another remedy.

L. For purposes of opinion paragraph 8 above, we assume none of the assets of
the Company consists of “margin stock” for purposes of Regulation of
Regulations T, U or X of the Board of Governors of the Federal Reserve System
(the “Fed Board”), that none of the Purchasers is a “Creditor” as such term is
used in Regulation T of the Fed Board, and that the proceeds of the extensions
of credit made under the Note Documents are used in accordance with the
provisions thereof.

M. We have assumed without any independent investigation that (i) each party to
the Note Agreement, other than the Company, at all times relevant thereto, is
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated or organized, and is qualified to do business and in
good standing under the laws of each jurisdiction where such qualification is
required generally or necessary in order for such party to enforce its rights
under such Note Documents, (ii) each party to the Note Agreement, other than the
Company, at all times relevant thereto, had and has the full power, authority
and legal rights under its certificate of incorporation, articles of
organization, certificate of formation, partnership agreement, bylaws, operating
agreement and other governing organizational documents, as the case may be, and
the applicable corporate, partnership, limited liability company or other
enterprise legislation and other applicable laws, as the case may be, to
execute, deliver, and perform its obligations under, the Note Documents to which
it is a party, and (iii) each party to the Note Agreement, other than the
Company, has duly authorized, executed and delivered the Note Agreement

N. We have assumed without any independent investigation that (i) the Company
has received the agreed to and stated consideration for the incurrence of the
obligations applicable to it under the terms of the Note Documents, (ii) the
Note Agreement is a valid and binding obligation of each party thereto other
than the Company, and (iii) each of the Note Documents is a valid and binding
obligation of the Company to the extent that laws other than the laws of the
State of New York, the laws of the State of Delaware and the Federal law of the
United States of America are applicable thereto.

This opinion letter is effective only as of the date hereof. We do not assume
responsibility for updating this opinion letter as of any date subsequent to its
date, and we assume no responsibility for advising you of any changes with
respect to any matters described in this opinion letter that may occur
subsequent to the date of this opinion letter or from the discovery, subsequent
to the date of this opinion letter, of information not previously known to us
pertaining to the events occurring prior to such date.

This opinion letter is furnished by us solely for the benefit of the Purchasers
and their respective successors and permitted assigns pursuant to the Note
Agreement, and this opinion letter may not be relied upon by such parties for
any other purpose or by any other person or entity for any purpose whatsoever.
This opinion letter is not to be quoted in whole or in part or otherwise
referred to or used or furnished to any other person, without our express
written consent, except that the Purchasers may furnish a copy of this opinion
letter to any state or federal authority or independent banking or insurance
board or body having regulatory jurisdiction over the Purchasers.

Very truly yours,

MORGAN, LEWIS & BOCKIUS LLP

 

Sch. 4.4(a) –5



--------------------------------------------------------------------------------

EXHIBIT A

 

1.

Note Agreement between SJW Corp. and the Prudential Insurance Company of
America, dated June 30, 2011

 

2.

Credit Agreement dated as of June 1, 2016 among the Company, SJW Land Company
and JPMorgan Chase Bank, N.A.

 

3.

Second Amended and Restated Agreement and Plan of Merger dated as of August 5,
2018 among the Company, Connecticut Water Service, Inc. and Hydro Sub, Inc.

 

4.

Guaranty Agreement dated November 2, 2006 by SJW Corp. in favor of The
Prudential Insurance Company of America.

 

Sch. 4.4(a) –6



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE PURCHASERS

October 8, 2019

To each entity named in Schedule A hereto (collectively, the “Purchasers”)

Ladies and Gentlemen:

We have acted as special counsel to the Purchasers in connection with the
several purchases by the Purchasers from SJW Group, a Delaware corporation (the
“Company”), pursuant to the Note Purchase Agreement dated October 8, 2019
between the Purchasers and the Company (the “Agreement”) of $310,000,000
aggregate principal amount of the Company’s 3.05% Senior Notes, Series 2019A,
due November 1, 2029 (the “2029 Notes”), $75,000,000 aggregate principal amount
of the Company’s 3.15% Senior Notes, Series 2019B, due November 1, 2031 (the
“2031 Notes”) and $125,000,000 aggregate principal amount of the Company’s 3.53%
Senior Notes, Series 2019C, due November 1, 2039 (together with the 2029 Notes
and the 2031 Notes, the “Securities”). This letter is delivered to the
Purchasers pursuant to Section 4.4(b) of the Agreement.

We have reviewed (a) the Agreement, (b) the Securities, (c) a letter from J.P.
Morgan Securities LLC dated the date hereof confirming the matters contained in
Section 5.13 of the Agreement (the “Offeree Letter”) and (d) such other
agreements, documents, records, certificates and materials, and have satisfied
ourselves as to such other matters, as we have considered relevant or necessary
for purposes of this letter. We have also reviewed the opinion of Morgan,
Lewis & Bockius LLP dated the date hereof and delivered to the Purchasers
pursuant to Section 4.4(a) of the Agreement and, while we have made no
independent investigation as to the legal matters covered in such opinion, we
believe that such opinion is consistent in scope and form with the requirements
of the Agreement and that the Purchasers are justified in relying thereon.

In such review, we have assumed the accuracy and completeness of all agreements,
documents, records, certificates and other materials submitted to us, the
conformity with the originals of all such materials submitted to us as copies
(whether or not certified and including facsimiles), the authenticity of the
originals of such materials and all materials submitted to us as originals, the
genuineness of all signatures and the legal capacity of all natural persons. In
delivering this letter, we have relied, without independent verification, as to
factual matters, on certificates and other written or oral notices or statements
of governmental and other public officials and of officers and other
representatives of the Company and on representations made by the Company in the
Agreement and on representations of J.P. Morgan Securities LLC acting as
placement agent of the Company with respect to the Securities, including the
statements contained in the Offeree Letter.

 

SCHEDULE 4.4(b)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

On the basis of the assumptions and subject to the qualifications and
limitations set forth herein, we are of the opinion that:

 

  1.

The Agreement constitutes a valid and legally binding agreement of the Company,
enforceable against the Company in accordance with its terms.

 

  2.

The Securities, upon execution and delivery thereof in accordance with the
Agreement and payment therefor pursuant to the Agreement, will constitute the
valid and legally binding obligations of the Company, enforceable against the
Company in accordance with their terms.

 

  3.

It is not necessary in connection with the offer, sale and delivery of the
Securities to the Purchasers under the Agreement to register the offer or sale
of the Securities under the Securities Act of 1933 or to qualify an indenture of
the Company under the Trust Indenture Act of 1939.

Our opinions set forth in paragraphs 1 and 2 above are subject to and limited by
the effect of (a) applicable bankruptcy, insolvency, fraudulent conveyance and
transfer, receivership, conservatorship, arrangement, moratorium and other
similar laws affecting or relating to the rights of creditors generally,
(b) general equitable principles (whether considered in a proceeding in equity
or at law), (c) requirements of reasonableness, good faith, materiality and fair
dealing and the discretion of the court before which any matter may be brought,
(d) generally applicable rules of law that may permit a party who has materially
failed to render or offer performance required by the Agreement or the
Securities to cure that failure unless (i) permitting a cure would unreasonably
hinder the aggrieved party from making substitute arrangements for performance
or (ii) it was important in the circumstances to the aggrieved party that
performance occur by the date stated in the Agreement or the Securities,
(e) laws limiting the enforceability of provisions imposing penalties,
(f) Article 9 of the New York Uniform Commercial Code regarding restrictions on
assignment or transfer of rights, (g) in the case of (i) waivers, Sections 9-602
and 9-603 of the New York Uniform Commercial Code and (ii) waivers and
exculpatory provisions, public policy, (h) generally applicable rules of law
that may, where less than all of either the Agreement or the Securities may be
unenforceable, limit the enforceability of the balance of the Agreement or the
Securities to circumstances in which the unenforceable portion is not an
essential part of the agreed exchange and (i) certain remedial provisions of
either the Agreement or the Securities that may be (i) unenforceable in whole or
in part (although the inclusion of such provisions does not affect the validity
of the balance of the Agreement or the Securities, and the practical realization
of the benefits created by the Agreement or the Securities taken as a whole will
not be materially impaired by the unenforceability of those particular
provisions) or (ii) subject to procedural requirements not set forth therein.

With respect to our opinions set forth in paragraphs 1 and 2 above, we have
assumed that (a) the Company (i) is duly incorporated, validly existing and in
good standing under the law of the State of Delaware and (ii) has the corporate
power, and has taken all necessary action to authorize it, to execute and
deliver, and to perform its obligations under, and has executed and delivered,
the Agreement and the Securities, (b) the Securities will be valid under the law
of the

 

Sch. 4.4(b) –2



--------------------------------------------------------------------------------

State of Delaware, (c) the execution and delivery of, and the performance of the
Company’s obligations under, the Agreement and the Securities by the Company do
not and will not (i) violate the Certificate of Incorporation of the Company, as
amended, or the Amended and Restated Bylaws of the Company, as amended,
(ii) require any Governmental Approval (as defined below) or (iii) violate or
conflict with, result in a breach of, or constitute a default under, (A) any
agreement or instrument to which the Company or any Affiliate (as defined below)
is a party or by which the Company or any Affiliate or any of its properties may
be bound, (B) any Governmental Approval, (C) any order, decision, judgment,
injunction or decree that may be applicable to the Company or any Affiliate or
any of its properties or (D) any law (other than the law of the State of New
York), (d) the Agreement has been duly authorized, executed and delivered by the
Purchasers and is the valid and legally binding agreement of and enforceable
against the Purchasers under all applicable law, (e) there are no agreements,
understandings or negotiations between the parties not set forth in the
Agreement or the Securities that would modify the terms thereof or the rights
and obligations of the parties thereunder, (f) all parties to the transaction
contemplated by the Agreement and the Securities will act in accordance with,
and will refrain from taking any action that is forbidden by, the terms and
conditions of the Agreement and the Securities and (g) for so much of our
opinion set forth in paragraph 1 above as relates to Section 22.6 of the
Agreement, the choice of the law of the State of New York as the governing law
of the Agreement and the Securities would not result in a violation of an
important public policy of another state or country having greater contacts with
the transaction contemplated by the Agreement and the Securities than the State
of New York.

As used in this letter, (i) “Governmental Approval” means any authorization,
consent, approval or license (or the like) of, or exemption (or the like) from,
or registration or filing (or the like) with, or report or notice (or the like)
to, any governmental unit, agency, commission, department or other authority
that may be applicable to the Company or any Affiliate or any of its properties
and (ii) “Affiliate” means any person or entity that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the Company.

With respect to our opinion set forth in paragraph 3 above, (a) we have assumed
that the representations, warranties and agreements in the Offeree Letter, the
representations, warranties and agreements in Section 5.13 of the Agreement and
the representations and warranties in Section 6 of the Agreement are accurate
and the obligations thereunder have been performed and (b) we do not express any
opinion with respect to any sale of the Securities subsequent to the initial
purchases thereof pursuant to the Agreement.

We express no opinion with respect to (a) laws and regulations relating to
Federal Reserve Board margin regulations, (b) any provisions in the Agreement or
the Securities (i) that purport to waive an inconvenient forum, (ii) that
specify the currency in which any judgment shall be given under the Agreement or
the Securities, (iii) that purport to waive immunity acquired after the date of
the execution and delivery of either the Agreement or the Securities, (iv) that
purport to prevent oral modification or waivers or (v) pursuant to which the
Company purports to waive the right to a jury trial insofar as such provision is
sought to be enforced in a federal court, (c) Section 22.7(a) of the Agreement,
insofar as it relates to federal courts (except as to the personal jurisdiction
thereof), (d) the enforceability of the forum selection clause contained in the
Agreement in a federal court, (e) the consequences to the Purchasers of the
purchase, ownership

 

Sch. 4.4(b) –3



--------------------------------------------------------------------------------

and disposition of the Securities under tax laws or the Employee Retirement
Income Security Act of 1974, (f) whether acceleration of the Securities may
affect the collectability of that portion of the stated principal amount thereof
that might be determined to constitute unearned interest thereon, (g) compliance
with covenants in either the Agreement or the Securities incorporating
calculations of a financial or accounting nature, (h) the anti-trust and unfair
competition laws of the United States or any state, (i) federal and state laws,
regulations and policies concerning national and local emergency, (j) federal
and state environmental laws and regulations, (k) federal and state laws,
regulations and policies concerning employee benefits, (l) laws and regulations
relating to labor and employment, (m) laws and regulations relating to health
and safety, (n) any federal patent, copyright and trademark, state trademark and
other federal and state intellectual property laws and regulations, (o) the
antifraud laws of any jurisdiction, (p) unless otherwise expressly stated in
this letter, federal and state securities or “blue sky” laws and regulations and
laws and regulations relating to commodity (and other) futures and indices and
other similar instruments, (q) laws and regulations relating to land use and
subdivision, (r) laws and regulations relating to the tax laws of the United
States or any state, (s) federal and state racketeering laws and regulations,
(t) federal and state statutes of general application to the extent they provide
for criminal prosecution (e.g., mail fraud and wire fraud statutes), (u)
charters, ordinances, bylaws and other laws enacted by political subdivisions of
the State of New York or (v) the statutes and ordinances, the administrative
decisions, and the rules and regulations of counties, towns, municipalities and
special political subdivisions, and judicial decisions to the extent that they
deal with any of the foregoing.

Our opinions above involving the law of the State of New York are based on
consideration only of those laws, rules and regulations of the law of the State
of New York that New York lawyers exercising customary professional diligence
would reasonably be expected to recognize as being applicable to general
business entities and do not include any law that is part of or imposes a
regulatory regime applicable to specific assets or the business of any party to
either the Agreement or the Securities.

Our opinions set forth in this letter are limited to, in the case of our
opinions set forth in paragraphs 1 and 2 above, the law of the State of New York
and, in the case of our opinion set forth in paragraph 3 above, the federal
securities law of the United States of America, in each case as in effect on the
date hereof, and we express no opinion as to any other law. We have no
responsibility or obligation to update this letter or to take into account
changes in law, facts or any other developments of which we may later become
aware.

This letter is delivered only to the Purchasers by us as special counsel to the
Purchasers solely for the benefit of the Purchasers in connection with the
transaction contemplated by the Agreement and may not be used, circulated,
furnished, quoted or otherwise referred to or relied upon for any other purpose
or by any other person or entity (including by any person or entity that
purchases any of the Securities from any of the Purchasers) for any purpose
without our prior written consent, except that (a) the Purchasers may furnish a
copy of this letter to any state or federal authority or independent banking or
insurance board or body having regulatory jurisdiction over the Purchasers (but
no such person or entity shall be entitled to rely thereon) and (b) at the
request of any Purchaser, we hereby consent to reliance hereon by any person or
entity that in the future becomes an assignee of Securities held by such
Purchaser under the

 

Sch. 4.4(b) –4



--------------------------------------------------------------------------------

Agreement on the condition and with the understanding that (i) any such reliance
by such a person or entity must be actual and reasonable under the circumstances
existing at the time of such assignment, including any changes in law, facts or
any other developments known to or reasonably knowable by such a person or
entity at such time, (ii) we have no responsibility or obligation to consider
the applicability or correctness of our opinions set forth in this letter to any
person or entity other than the Purchasers as its original addressees and
(iii) any such person or entity may rely on our opinions set forth in this
letter only to the extent, but to no greater extent than, this letter permits
the Purchasers to do so.

Very truly yours,

PILLSBURY WINTHROP SHAW PITTMAN LLP

 

Sch. 4.4(b) –5



--------------------------------------------------------------------------------

SCHEDULE 5.3

DISCLOSURE MATERIALS

 

  •  

This Agreement

 

  •  

The Memorandum

 

  •  

Investor Presentation dated September 11, 2019

 

  •  

The Company’s Annual Report on Form 10-K for the year ended December 31, 2018

 

  •  

The Company’s Quarterly Reports on Form 10-Q for the quarters ended March 31,
2019 and June 30, 2019

 

  •  

Current Reports on Form 8-K filed by the Company on March 28, 2019, April 25,
2019 and September 5, 2019

 

  •  

Annual Report of San Jose Water Company for the year ended December 31, 2018

 

  •  

Financial statements of San Jose Water Company as of and for the three-month
period ended March 31, 2019 and 2018 and the three- and six- month periods ended
June 30, 2019 and 2018

 

  •  

Annual Report on Form 10-K of Connecticut Water Service, Inc. for the year ended
December 31, 2018

 

  •  

Quarterly Reports on Form 10-Q of Connecticut Water Service, Inc. for the
quarters ended March 31, 2019 and June 30, 2019

 

SCHEDULE 5.3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SCHEDULE 5.4

SUBSIDIARIES OF THE COMPANY

 

  •  

San Jose Water Company, incorporated in the State of California

 

  •  

SJW Land Company, incorporated in the State of California

 

  •  

SJWTX, Inc., incorporated in the State of Texas, doing business as Canyon Lake
Water Service Company

 

  •  

Hydro Sub, Inc., incorporated in the State of Delaware

 

  •  

444 West Santa Clara Street, L.P. (this Subsidiary is in the process of being
dissolved and shall not be considered to be a Subsidiary for purposes of this
Agreement)

 

SCHEDULE 5.4

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SCHEDULE 5.5

FINANCIAL STATEMENTS

See the Annual Report on Form 10-K for the year ended December 31, 2018 for the
Company’s financial statements as of and for the years ended December 31, 2018,
2017 and 2016, the Quarterly Report on Form 10-Q the quarter ended March 31,
2019 for the Company’s financial statements as of and for the three-month
periods ended March 31, 2019 and 2018 and the Quarterly Report on Form 10-Q for
the quarter ended June 30, 2019 for the Company’s financial statements as of and
for the three- and six-month periods ended June 30, 2019 and 2018.

 

SCHEDULE 5.5

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SCHEDULE 5.14

USE OF PROCEEDS

The net proceeds from the issuance and sale of the Notes, together with other
funds, will be used (a) to fund a portion of the cash consideration needed to
consummate the Merger, (b) to pay related fees and expenses and (c) after
effectuation of the Merger, to contribute capital to repay a portion of
Connecticut Water Service, Inc.’s short-term borrowings. Pending such use, the
Company may invest the net proceeds temporarily in investment-grade securities,
money-market funds, bank deposit accounts or similar short-term investments.

 

SCHEDULE 5.14

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SCHEDULE 5.15

EXISTING INDEBTEDNESS AS OF JUNE 30, 2019

(a)

 

San Jose Water Company Senior Notes:

  

Series A 8.58% due 2022 (held by Allstate Investments, LLC)

   $ 20,000,000  

Series B 7.37% due 2024 (held by First Colony Life Insurance Company and The
Franklin Life Insurance Company)

   $ 30,000,000  

Series C 9.45% due 2020 (held by First Colony Life Insurance Company and The
Franklin Life Insurance Company)

   $ 10,000,000  

Series D 7.15% due 2026 (held by New York Life Insurance Company)

   $ 15,000,000  

Series E 6.81% due 2028 (held by New York Life Insurance Company)

   $ 15,000,000  

Series F 7.20% due 2031 (held by Pacific Life Insurance Company and Pacific
Life & Annuity Company)

   $ 20,000,000  

Series G 5.93% due 2033 (held by The Prudential Insurance Company of America)

   $ 20,000,000  

Series H 5.71% due 2037 (held by Pacific Life Insurance Company and Pacific
Life & Annuity Company)

   $ 20,000,000  

Series I 5.93% due 2037 (held by Metlife Insurance Company of Connecticut)

   $ 20,000,000  

Series J 6.54% due 2024 (held by Metropolitan Life Insurance Company)

   $ 10,000,000  

Series K 6.75% due 2039 (held by The Prudential Insurance Company of America)

   $ 20,000,000  

Series L 5.14% due 2044 (held by John Hancock Life Insurance Company (U.S.A.))

   $ 50,000,000  

Series M 4.29% due 2049 (held by MetLife Investment Advisors, LLC and New York
Life Investors, LLC (U.S.A.))

   $ 80,000,000  

SJWTX, Inc. Senior Notes, Series A 6.27% due 2036 (held by The Prudential
Insurance Company of America)

   $ 15,000,000  

SJW Group Senior Notes, Series A 4.35% due 2021 (held by Prudential Insurance
Company of America)

   $ 50,000,000  

California Pollution Control Financing Authority Revenue Bonds 5.10%, San Jose
Water Company due 2040 (Loan Agreement between the California Pollution Control
Financing Authority and San Jose Water Company dated as of June 2, 2010)

   $ 50,000,000  

 

SCHEDULE 5.15

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

California Pollution Control Financing Authority Revenue Bonds 4.75%, San Jose
Water Company due 2046 (Loan Agreement between the California Pollution Control
Financing Authority and San Jose Water Company dated as of December 19, 2016)

   $ 70,000,000  

Credit Agreement, dated as of June 1, 2016, among SJW Group, SJW Land Company
and JPMorgan Chase Bank, N.A. ($15,000,000 facility, with a letter of credit
sublimit of $5,000,000; $0 is drawn and $0 LCs outstanding) (“SJW Group/SJW Land
Credit Agreement”)

  

Credit Agreement, dated as of June 1, 2016, between SJWTX, Inc., as Borrower,
SJW Group, as Guarantor, and JPMorgan Chase Bank, N.A. ($5,000,000 facility,
with a letter of credit sublimit of $1,000,000; $0 is drawn and $0 LCs
outstanding) (“SJWTX/SJW Group Credit Agreement”)

  

Credit Agreement, dated June 1, 2016, between San Jose Water Company and
JPMorgan Chase Bank, N.A. ($125,000,000 facility, with a letter of credit
sublimit of $10,000,000; $79,000,000 is drawn and $79,000,000 LCs outstanding)
(“San Jose Water Company Credit Agreement”)

  

(b)

(1) The Company’s senior note agreements generally restrict the Company from
incurring Indebtedness other than Indebtedness that satisfies the terms and
conditions of certain exceptions to the restriction.

(2) The Guaranty Agreement, dated November 2, 2006, of SJW Group, pursuant to
which SJW Group is a guarantor of the SJWTX, Inc. Senior Notes, Series A 6.27%
due 2036, requires SJW Group to maintain: (1) the consolidated Indebtedness of
SJW Group and its subsidiaries (including the Company) at equal to or less than
66-2/3% of total capitalization of SJW Group and its subsidiaries (including the
Company), and (2) the net worth of SJW Group and its subsidiaries (including the
Company) at equal to or greater than $125,000 plus 30% of the Company and its
subsidiaries (including the Company) cumulative net income, since December 31,
2006.

(3) The Note Agreement, dated as of June 30, 2011, of SJW Group for the SJW
Group Senior Notes, Series A 4.35% due 2021, requires SJW Group to maintain:
(1) the consolidated Indebtedness of SJW Group and its subsidiaries (including
the Company) at equal to or less than 66-2/3% of total capitalization of SJW
Group and its subsidiaries, and (2) the net worth of SJW Group and its
subsidiaries at equal to or greater than $175,000 plus 30% of the Company and
its subsidiaries’ (including the Company) cumulative net income, since June 30,
2011.

 

B-2



--------------------------------------------------------------------------------

(4) The Credit Agreement, dated as of June 1, 2016, among SJW Group, SJW Land
Company and JPMorgan Chase Bank, N.A. (the “SJW Group/SJW Land Credit
Agreement”) generally restricts SJW Group and SJW Land Company from, and
requires them to prevent their subsidiaries (including the Company) from,
incurring Indebtedness, other than Indebtedness that satisfies the terms and
conditions of certain exceptions. In addition, the SJW Group/SJW Land Credit
Agreement requires that (1) the funded debt of SJW Group and its subsidiaries
(including the Company) not exceed 66-2/3% of total capitalization of SJW Group
and its subsidiaries (including the Company) and (2) the ratio of net income
before interest and taxes of SJW Group and its subsidiaries (including the
Company) to interest expenses of SJW Group and its subsidiaries (including the
Company) for their outstanding Indebtedness for the prior four consecutive
quarters be equal to or greater than 175% of interest charges.

(5) The Credit Agreement, dated as of June 1, 2016, between SJWTX, Inc., as
Borrower, SJW Group, as Guarantor, and JPMorgan Chase Bank, N.A. (the “SJWTX/SJW
Group Credit Agreement”) requires that (1) the funded debt of SJW Group and its
subsidiaries (including the Company) not exceed 66-2/3% of total capitalization,
and (2) the ratio of net income before interest and taxes of SJW Group and its
subsidiaries (including the Company) to interest expenses of SJW Group and its
subsidiaries (including the Company) for their outstanding Indebtedness for the
prior four consecutive quarters be equal to or greater than 175% of interest
charges.

 

B-3



--------------------------------------------------------------------------------

SCHEDULE 10.4

EXISTING LIENS

None

 

SCHEDULE 10.4

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SCHEDULE 10.6

EXISTING ADDITIONAL COVENANTS

Pursuant to Section 6.12(a) of the Credit Agreement dated as of June 1, 2016
among the Company, SJW Land Company and JPMorgan Chase Bank, N.A., the Company
shall not permit, at any time, Total Debt to exceed 66 2/3% of Capitalization.

Pursuant to Section 6.12(b) of the Credit Agreement dated as of June 1, 2016
among the Company, SJW Land Company and JPMorgan Chase Bank, N.A., for each
fiscal quarter, the Company will not permit the Interest Coverage Ratio (as
defined therein), for any period of four consecutive fiscal quarters ending on
the last day of each such fiscal quarter, to be less than 1.75:1.00.

 

SCHEDULE 10.6

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SCHEDULE 13.2

[FORM OF TRANSFEREE WIRE INSTRUCTION]

_________, 20__

Bank Name:

ABA/Routing #:

Beneficiary Account #:

Beneficiary Name:

Further Credit to Account #:

Further Credit to Name:

Ref: (Complete as applicable)

 

SCHEDULE 13.2

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF
PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

METROPOLITAN LIFE INSURANCE COMPANY

200 Park Avenue

New York, New York 10166

   $ 10,300,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF
PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES   METROPOLITAN LIFE INSURANCE COMPANY
200 Park Avenue New York,
New York 10166      —          —        $ 3,250,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF
PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES   METROPOLITAN INSURANCE K.K.
1-3 Kioicho, Chiyoda-ku
Tokyo, 102-8525 Japan    $ 14,700,000        —        $ 16,000,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF
PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES   METROPOLITAN TOWER LIFE INSURANCE COMPANY
200 Park Avenue
New York,
New York 10166      —          —        $ 3,250,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF
PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES   METROPOLITAN TOWER LIFE INSURANCE COMPANY
200 Park Avenue
New York,
New York 10166      —          —        $ 2,500,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF
PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES   BRIGHTHOUSE LIFE INSURANCE COMPANY
11225 North Community
House Road
Charlotte, NC 28277    $ 30,000,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF
PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES   ASSENAGON ASSET MANAGEMENT S.A. ON BEHALF AND FOR ACCOUNT OF
ASSENAGAON M.I. INFRASTRUCTURE DEBT FUND
Aerogolf Center, 1B, Heienhaff
L-1736 Senningerberg, Luxembourg    $ 5,000,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

   $ 50,000,000      $ 25,000,000      $ 9,150,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES   THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY FOR ITS GROUP
ANNUITY SEPARATE ACCOUNT      —          —        $ 850,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF
PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES   MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
c/o Barings LLC
300 South Tyron Street –
Suite 2500
Charlotte, NC 28202    $ 41,100,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF
PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES   MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
c/o Barings LLC
300 South Tyron Street –
Suite 2500
Charlotte, NC 28202    $ 35,400,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF
PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES   YF LIFE INSURANCE INTERNATIONAL LIMITED
c/o Barings LLC
300 South Tyron Street –
Suite 2500
Charlotte, NC 28202    $ 500,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF
PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES   JACKSON NATIONAL LIFE INSURANCE COMPANY
One Corporate Way
Lansing, MI 48951    $ 20,000,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF
PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES   JACKSON NATIONAL LIFE INSURANCE COMPANY
One Corporate Way
Lansing, MI 48951    $ 15,000,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF
PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES   JACKSON NATIONAL LIFE INSURANCE COMPANY
One Corporate Way
Lansing, MI 48951    $ 15,000,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

AMERICAN GENERAL LIFE INSURANCE COMPANY

     —          —        $ 5,000,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES   THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK
     —          —        $ 15,000,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

     —          —        $ 24,000,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY

     —        $ 6,500,000        —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

SECURITY LIFE OF DENVER INSURANCE COMPANY

     —        $ 2,200,000        —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

RELIASTAR LIFE INSURANCE COMPANY

     —        $ 3,600,000        —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

RELIASTAR LIFE INSURANCE COMPANY

     —        $ 300,000        —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK

     —        $ 400,000        —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

IBM PERSONAL PENSION PLAN TRUST

   $ 3,000,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

BRIGHTHOUSE LIFE INSURANCE COMPANY

   $ 17,000,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

KANSAS CITY LIFE INSURANCE COMPANY

     —          —        $ 2,000,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF
PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES   AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY 6000 Westown
Parkway
West Des Moines, IA 50266      —        $ 25,000,000        —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

   $ 16,000,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

BERKSHIRE LIFE INSURANCE COMPANY OF AMERICA

   $ 2,000,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.

   $ 2,000,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

UNITED OF OMAHA LIFE INSURANCE COMPANY

   $ 6,000,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

UNITED OF OMAHA LIFE INSURANCE COMPANY

     —        $ 5,000,000      $ 5,000,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

MIDLAND NATIONAL LIFE INSURANCE COMPANY

     —          —        $ 2,000,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

MIDLAND NATIONAL LIFE INSURANCE COMPANY

     —          —        $ 1,000,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

DELAWARE LIFE INSURANCE COMPANY

     —          —        $ 1,750,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

GUARANTY INCOME LIFE INSURANCE COMPANY

     —          —        $ 1,000,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

HERITAGE LIFE INSURANCE COMPANY

     —          —        $ 1,000,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

HORACE MANN LIFE INSURANCE COMPANY

     —          —        $ 1,500,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

MIDLAND NATIONAL LIFE INSURANCE COMPANY

     —          —        $ 1,000,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES   NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE      —    
     —        $ 1,000,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES   NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE      —    
     —        $ 4,750,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

AMERICAN UNITED LIFE INSURANCE COMPANY

   $ 8,000,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

THE STATE LIFE INSURANCE COMPANY

     —        $ 3,000,000        —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

THE STATE LIFE INSURANCE COMPANY

     —        $ 2,000,000        —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF
PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

RGA REINSURANCE COMPANY

16600 Swingley Ridge Road

Chesterfield, MO 63017-1706

     —          —        $ 12,000,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

COUNTRY LIFE INSURANCE COMPANY

   $ 3,000,000        —        $ 2,000,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

COUNTRY MUTUAL INSURANCE COMPANY

   $ 2,000,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

MODERN WOODMEN OF AMERICA

   $ 6,000,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

CMFG LIFE INSURANCE COMPANY

   $ 4,000,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

CMFG LIFE INSURANCE COMPANY

   $ 1,000,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

UNITEDHEALTHCARE INSURANCE COMPANY

   $ 725,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

UNITEDHEALTHCARE INSURANCE COMPANY

   $ 350,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

OPTUM BANK, INC.

   $ 1,800,000        —          —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.

   $ 125,000        —        $ 600,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

CATHOLIC UNITED FINANCIAL

     —          —        $ 350,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

AMERICAN REPUBLIC INSURANCE COMPANY

     —          —        $ 1,050,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF

PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

AMERITAS LIFE INSURANCE CORP.

Ameritas Investment Partners, Inc.

5945 R Street

Lincoln, NE 68505

     —          —        $ 3,500,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

AMERITAS LIFE INSURANCE CORP. OF NEW YORK

Ameritas Investment Partners, Inc.

5945 R Street

Lincoln, NE 68505

     —          —        $ 500,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY

     —        $ 2,000,000        —    



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

ASSURITY LIFE INSURANCE COMPANY

     —          —        $ 2,000,000  



--------------------------------------------------------------------------------

SJW Group

110 West Taylor Street

San Jose, California 95110

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASER

   PRINCIPAL AMOUNT
OF 2029 NOTES      PRINCIPAL AMOUNT
OF 2031 NOTES      PRINCIPAL AMOUNT
OF 2039 NOTES  

NATIONAL GUARDIAN LIFE INSURANCE COMPANY

     —          —        $ 2,000,000  